Name: 98/669/EC: Council Decision of 29 June 1998 on the conclusion of an Agreement in the form of an Exchange of Letters amending and extending the Agreement between the European Community and the Socialist Republic of Vietnam on trade in textile and clothing products
 Type: Decision
 Subject Matter: European construction;  international trade;  Asia and Oceania;  leather and textile industries
 Date Published: 1998-11-27

 27.11.1998 EN Official Journal of the European Communities L 319/1 COUNCIL DECISION of 29 June 1998 on the conclusion of an Agreement in the form of an Exchange of Letters amending and extending the Agreement between the European Community and the Socialist Republic of Vietnam on trade in textile and clothing products (98/669/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113, in conjunction with Article 228(2), first sentence, thereof, Having regard to the proposal from the Commission, Whereas the Commission has negotiated on behalf of the European Community an Agreement in the form of an Exchange of Letters, amending and extending the existing Agreement between the European Community and the Socialist Republic of Vietnam on trade in textile and clothing products (1); Whereas, pursuant to Council Decision 98/136/EC (2), pending the completion of procedures required for its conclusion, this Agreement has been applied on a provisional basis from 1 January 1998; Whereas the Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Exchange of Letters amending and extending the Agreement between the European Community and the Socialist Republic if Vietnam on trade in textile and clothing products shall be approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the persons empowered to sign the Agreement in order to bind the Community. Article 3 This Decision shall be published in the Official Journal of the European Communities. Done at Luxembourg, 29 June 1998. For the Council The President R. COOK (1) Council Decision 96/477/EC (OJ L 199, 8.8.1996, p. 1). (2) OJ L 41, 13.2.1998, p. 12. AGREEMENT in the form of an Exchange of Letters amending and extending the Agreement between the European Community and the Socialist Republic of Vietnam on trade in textile and clothing products initialled on 15 December 1992, as last amended by the Agreement in the form of an Exchange of Letters initialled on 1 August 1995 Brussels, 10 September 1998. Sir, 1. I have the honour to refer to the negotiations held from 29 to 30 September and from 27 to 29 October 1997 between our respective delegations with a view to amending the Agreement between the European Community and the Socialist Republic of Vietnam on trade in textile and clothing products initialled on 15 December 1992 and applied from 1 January 1993, as last amended by the Agreement in the form of an Exchange of Letters initialled on 1 August 1995 (hereinafter referred to as the Agreement). 2. As a result of those negotiations it was agreed to amend the Agreement as follows: 2.1 The text of Article 3 is replaced by the following: Article 3 1. Vietnam agrees to limit its exports to the Community of products listed in Annex II to the amounts set out therein for each Agreement year. In the allocation of quantities for export to the Community, Vietnam shall not discriminate against companies fully or partially owned by Community investors. 2. Exports of textile products set out in Annex II shall be subject to a double-checking system as specified in Protocol A. 3. In administering the quantitative limits referred to in paragraph 1, Vietnam shall ensure that the Community textile industry benefits from utilisation of such limits. In particular, Vietnam undertakes to reserve, as a priority, 30 % of the quantitative limits for firms in that industry for a period of three months beginning on 1 January of each year. For this purpose, contracts made with such firms during the period in question and submitted to the Vietnamese authorities during the same period shall be taken into consideration. 4. To facilitate the implementation of these provisions, the Community shall provide the competent Vietnamese authorities, before 31 October of each year, with a list of interested manufacturers and processors and of the indicative quantity of products requested for each firm. To this end, the firms concerned must make direct contact with the relevant Vietnamese bodies during the period specified in paragraph 3, in order to verify what quantities are available under the reserve referred to in paragraph 3. 5. Subject to the provisions of this Agreement, and without prejudice to the quantitative system applicable to products subject to the operations referred to in Article 4, the Community undertakes to suspend the application of quantitative restrictions currently in force in respect of products covered by this Agreement. 6. Exports of products referred to in Annex IV to the Agreement which are not subject to quantitative limits shall be subject to the double-checking system referred to in paragraph 2. 2.2 The text of Article 7 is replaced by the following: Article 7 Vietnam shall ensure that the supply of raw silk and silk waste to Community industry shall be made at conditions not less favourable than to Vietnamese domestic users. 2.3 The text of Article 9 is replaced by the following: Article 9 1. In any Agreement year, advance use of a portion of the quantitative limit established in Annex II for the following year shall be authorised for each category of products up to 5 % of the quantitative limit for the current year. Amounts delivered in advance shall be deducted from the corresponding quantitative limit established for the following year. 2. Carryover to the corresponding quantitative limit for the following year of amounts not used during any given Agreement year shall be authorised for each product category up to 7 % of the specific quantitative limit for the current year. 3. Transfers between categories 4, 5, 6, 7 and 8 shall be limited to 7 % of the quantitative limit laid down for the category to which the transfer is made. Amounts may be transferred into any category in Groups II, III, IV and V from any category in Groups I, II, III, IV and V up to 7 % of the specific quantitative limit laid down for the category to which the transfer is made. 4. The table of equivalence applicable to the transfers referred to above is given in Annex I to this Agreement. 5. The increase in any category of products resulting from the cumulative application of the provisions in paragraphs 1, 2 and 3 during an Agreement year must not exceed 17 %. 6. The Vietnamese authorities shall give the Community prior notification of any recourse to the provisions of paragraphs 1, 2 and 3. 2.4 The text of Article 10(2) is replaced by the following: 2. Where the Community finds that, under existing arrangements for administrative control, the level of imports of products in a given category covered by paragraph 1 originating in Vietnam exceeds the preceding year's total volume of imports into the Community from all sources of products in that category by the following percentage:  1 % for product categories in Group I,  5 % for product categories in Group IIA,  2,5 % for product categories in Group IIB,  10 % for product categories in Group III,  10 % for product categories in Group IV,  10 % for product categories in Group V, it may request the opening of consultations in accordance with the procedure described in Article 17, with a view to reaching agreement on an appropriate restraint level for the products in that category. 2.5 The text of Article 19(1) is replaced by the following: 1. This agreement shall enter into force on the first day of the month following the date on which the Contracting Parties notify each other of the completion of the procedures necessary for this purpose. It shall be applicable until 31 December 2000. Thereafter, its application shall be automatically extended for a period of one year, unless either Party notifies the other by 30 June 2000 at the latest that it does not agree with the extension. In the event of extension of the Agreement up to 31 December 2001, the quantitative limits for the categories of products set out in Annex II and in the Annex to Protocol B for the year 2001 shall be the amounts set out in those annexes for the year 2000 increased by the percentage of growth applied for each category of products between the years 1999 and 2000. 2.6 Annex I to the Agreement is replaced by Annex A to this letter. 2.7 Annex II to the Agreement is replaced by Annex B to this letter. 2.8 Annex III to the Agreement is deleted. 2.9 Annex IV to the Agreement is replaced by Annex C to this letter. 2.10 The Annex to Protocol B of the Agreement is replaced by Annex D to this letter. 2.11 Protocol C of the Agreement is replaced by Annex E to this letter. 2.12 Annex I to the Protocol of Understanding concerning access to the Vietnamese market for products of the textile and clothing sector originating in the European Community attached to the Agreement initialled on 1 August 1995 is replaced by Annex F to this letter. 2.13 An Agreed Minute on non-discrimination in the implementation of Article 3(1) is attached in Annex G to this letter. 2.14 An Agreed Minute on transitional measures in the implementation of Article 3(3) and (4) during 1998 is attached in Annex H to this letter. 2.15 An Agreed Minute on the conditions applicable to goods produced for the domestic market by companies operating in Vietnam fully or partially owned by Community investors is attached in Annex J to this letter. 2.16 An Agreed Minute on the establishment of an electronic link between the central Vietnamese licensing office and the European Commission's central licence management system (SIGL) is attached in Annex K to this letter. 2.17 An Agreed Minute on the implementation of the irrevocable duty reduction referred to in paragraph 4 of the Protocol of Understanding concerning access to the Vietnamese market for products of the textile and clothing sector originating in the European Community, attached to the Agreement initialled on 1 August 1995 is attached in Annex L to this letter. 2.18 An Agreed Minute on consultations regarding categories 1, 2 and 3 is attached in Annex M to this letter. 3. I should be obliged if you would confirm the agreement of the Socialist Republic of Vietnam to the above amendments. Should this be the case, this letter and its accompanying Annexes, together with your written confirmation shall constitute an Agreement in the form of an Exchange of Letters between the European Community and the Socialist Republic of Vietnam. This Agreement shall enter into force on the first day of the month following the day on which the European Community and the Socialist Republic of Vietnam have notified each other that the internal procedures necessary to this end have been completed. In the meantime, the amendments to the Agreement shall be applied provisionally from 1 January 1998, subject to reciprocity. Please accept, Sir, the assurance of my highest consideration. For the Council of the European Union ANNEX A ANNEX I PRODUCTS REFERRED TO IN ARTICLE 1 1. When the constitutive material of the products of categories 1 to 114 is not specifically mentioned, these products are to be taken to be made exclusively of wool or of fine hair, of cotton or of man-made fibres. 2. Garments which are not recognisable as being garments for men or boys or as being garments for women or girls are classified with the latter. 3. Where the expression babies' garments  is used, this is meant to cover garments up to and including commercial size 86. GROUP IA Category Description CN code 1997 Table of equivalence pieces/kg g/piece (1) (2) (3) (4) 1 Cotton yarn, not put up for retail sale 5204 11 00 5204 19 00 5205 11 00 5205 12 00 5205 13 00 5205 14 00 5205 15 10 5205 15 90 5205 21 00 5205 22 00 5205 23 00 5205 24 00 5205 26 00 5205 27 00 5205 28 00 5205 31 00 5205 32 00 5205 33 00 5205 34 00 5205 35 10 5205 35 90 5205 41 00 5205 42 00 5205 43 00 5205 44 00 5205 46 00 5205 47 00 5205 48 00 5206 11 00 5206 12 00 5206 13 00 5206 14 00 5206 15 10 5206 15 90 5206 21 00 5206 22 00 5206 23 00 5206 24 00 5206 25 10 5206 25 90 5206 31 00 5206 32 00 5206 33 00 5206 34 00 5206 35 10 5206 35 90 5206 41 00 5206 42 00 5206 43 00 5206 44 00 5206 45 10 5206 45 90 ex 5604 90 00 2 Woven fabrics of cotton, other than gauze, terry fabrics, narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics 5208 11 10 5208 11 90 5208 12 11 5208 12 13 5208 12 15 5208 12 19 5208 12 91 5208 12 93 5208 12 95 5208 12 99 5208 13 00 5208 19 00 5208 21 10 5208 21 90 5208 22 11 5208 22 13 5208 22 15 5208 22 19 5208 22 91 5208 22 93 5208 22 95 5208 22 99 5208 23 00 5208 29 00 5208 31 00 5208 32 11 5208 32 13 5208 32 15 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 5209 11 00 5209 12 00 5209 19 00 5209 21 00 5209 22 00 5209 29 00 5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 5210 11 10 5210 11 90 5210 12 00 5210 19 00 5210 21 10 5210 21 90 5210 22 00 5210 29 00 5210 31 10 5210 31 90 5210 32 00 5210 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 5211 11 00 5211 12 00 5211 19 00 5211 21 00 5211 22 00 5211 29 00 5211 31 00 5211 32 00 5211 39 00 5211 41 00 5211 42 00 5211 43 00 5211 49 10 5211 49 90 5211 51 00 5211 52 00 5211 59 00 5212 11 10 5212 11 90 5212 12 10 5212 12 90 5212 13 10 5212 13 90 5212 14 10 5212 14 90 5212 15 10 5212 15 90 5212 21 10 5212 21 90 5212 22 10 5212 22 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 ex 5811 00 00 ex 6308 00 00 2(a) Of which: Other than unbleached or bleached 5208 31 00 5208 32 11 5208 32 13 5208 32 15 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 5210 31 10 5210 31 90 5210 32 00 5210 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 5211 31 00 5211 32 00 5211 39 00 5211 41 00 5211 42 00 5211 43 00 5211 49 10 5211 49 90 5211 51 00 5211 52 00 5211 59 00 5212 13 10 5212 13 90 5212 14 10 5212 14 90 5212 15 10 5212 15 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 ex 5811 00 00 ex 6308 00 00 3 Woven fabrics of synthetic fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics 5512 11 00 5512 19 10 5512 19 90 5512 21 00 5512 29 10 5512 29 90 5512 91 00 5512 99 10 5512 99 90 5513 11 10 5513 11 30 5513 11 90 5513 12 00 5513 13 00 5513 19 00 5513 21 10 5513 21 30 5513 21 90 5513 22 00 5513 23 00 5513 29 00 5513 31 00 5513 32 00 5513 33 00 5513 39 00 5513 41 00 5513 42 00 5513 43 00 5513 49 00 5514 11 00 5514 12 00 5514 13 00 5514 19 00 5514 21 00 5514 22 00 5514 23 00 5514 29 00 5514 31 00 5514 32 00 5514 33 00 5514 39 00 5514 41 00 5514 42 00 5514 43 00 5514 49 00 5515 11 10 5515 11 30 5515 11 90 5515 12 10 5515 12 30 5515 12 90 5515 13 11 5515 13 19 5515 13 91 5515 13 99 5515 19 10 5515 19 30 5515 19 90 5515 21 10 5515 21 30 5515 21 90 5515 22 11 5515 22 19 5515 22 91 5515 22 99 5515 29 10 5515 29 30 5515 29 90 5515 91 10 5515 91 30 5515 91 90 5515 92 11 5515 92 19 5515 92 91 5515 92 99 5515 99 10 5515 99 30 5515 99 90 5803 90 30 ex 5905 00 70 ex 6308 00 00 3(a) Of which: Other than unbleached or bleached 5512 19 10 5512 19 90 5512 29 10 5512 29 90 5512 99 10 5512 99 90 5513 21 10 5513 21 30 5513 21 90 5513 22 00 5513 23 00 5513 29 00 5513 31 00 5513 32 00 5513 33 00 5513 39 00 5513 41 00 5513 42 00 5513 43 00 5513 49 00 5514 21 00 5514 22 00 5514 23 00 5514 29 00 5514 31 00 5514 32 00 5514 33 00 5514 39 00 5514 41 00 5514 42 00 5514 43 00 5514 49 00 5515 11 30 5515 11 90 5515 12 30 5515 12 90 5515 13 19 5515 13 99 5515 19 30 5515 19 90 5515 21 30 5515 21 90 5515 22 19 5515 22 99 5515 29 30 5515 29 90 5515 91 30 5515 91 90 5515 92 19 5515 92 99 5515 99 30 5515 99 90 ex 5803 90 30 ex 5905 00 70 ex 6308 00 00 GROUP IB 4 Shirts, T-shirts, lightweight fine knit roll, polo or turtle necked jumpers and pullovers (other than of wool or fine animal hair), undervests and the like, knitted or crocheted 6105 10 00 6105 20 10 6105 20 90 6105 90 10 6109 10 00 6109 90 10 6109 90 30 6110 20 10 6110 30 10 6,48 154 5 Jerseys, pullovers, slip-overs, waistcoats, twinsets, cardigans, bed-jackets and jumpers (other than jackets and blazers), anoraks, windcheaters, waister jackets and the like, knitted or crocheted 6101 10 90 6101 20 90 6101 30 90 6102 10 90 6102 20 90 6102 30 90 6110 10 10 6110 10 31 6110 10 35 6110 10 38 6110 10 91 6110 10 95 6110 10 98 6110 20 91 6110 20 99 6110 30 91 6110 30 99 4,53 221 6 Men's or boys' woven breeches, shorts other than swimwear and trousers (including slacks); women's or girls' woven trousers and slacks, of wool, of cotton or of man-made fibres; lower parts of tracksuits with lining, other than category 16 or 29, of cotton or of man-made fibres 6203 41 10 6203 41 90 6203 42 31 6203 42 33 6203 42 35 6203 42 90 6203 43 19 6203 43 90 6203 49 19 6203 49 50 6204 61 10 6204 62 31 6204 62 33 6204 62 39 6204 63 18 6204 69 18 6211 32 42 6211 33 42 6211 42 42 6211 43 42 1,76 568 7 Women's or girls' blouses, shirts and shirt-blouses, whether or not knitted or crocheted, of wool, cotton or man-made fibres 6106 10 00 6106 20 00 6106 90 10 6206 20 00 6206 30 00 6206 40 00 5,55 180 8 Men's or boys' shirts, other than knitted or crocheted, of wool, cotton or man-made fibres 6205 10 00 6205 20 00 6205 30 00 4,60 217 GROUP IIA 9 Terry towelling and similar woven terry fabrics of cotton; toilet linen and kitchen linen, other than knitted or crocheted, of terry towelling and woven terry fabrics, of cotton 5802 11 00 5802 19 00 ex 6302 60 00 20 Bed linen, other than knitted or crocheted 6302 21 00 6302 22 90 6302 29 90 6302 31 10 6302 31 90 6302 32 90 6302 39 90 22 Yarn of staple or waste synthetic fibres, not put up for retail sale 5508 10 11 5508 10 19 5509 11 00 5509 12 00 5509 21 10 5509 21 90 5509 22 10 5509 22 90 5509 31 10 5509 31 90 5509 32 10 5509 32 90 5509 41 10 5509 41 90 5509 42 10 5509 42 90 5509 51 00 5509 52 10 5509 52 90 5509 53 00 5509 59 00 5509 61 10 5509 61 90 5509 62 00 5509 69 00 5509 91 10 5509 91 90 5509 92 00 5509 99 00 22(a) Of which acrylic ex 5508 10 19 5509 31 10 5509 31 90 5509 32 10 5509 32 90 5509 61 10 5509 61 90 5509 62 00 5509 69 00 23 Yarn of staple or waste artificial fibres, not put up for retail sale 5508 20 10 5510 11 00 5510 12 00 5510 20 00 5510 30 00 5510 90 00 32 Woven pile fabrics and chenille fabrics (other than terry towelling or terry fabrics of cotton and narrow woven fabrics) and tufted textile surfaces, of wool, of cotton or of man-made textile fibres 5801 10 00 5801 21 00 5801 22 00 5801 23 00 5801 24 00 5801 25 00 5801 26 00 5801 31 00 5801 32 00 5801 33 00 5801 34 00 5801 35 00 5801 36 00 5802 20 00 5802 30 00 32(a) Of which: Cotton corduroy 5801 22 00 39 Table linen, toilet and kitchen linen, other than knitted or crocheted, other than of terry towelling or similar terry fabrics of cotton 6302 51 10 6302 51 90 6302 53 90 ex 6302 59 00 6302 91 10 6302 91 90 6302 93 90 ex 6302 99 00 GROUP IIB 12 Pantyhose and tights, stockings, understockings, socks, ankle socks, sockettes and the like, knitted or crocheted, other than for babies, including stockings for varicose veins, other than products of category 70 6115 12 00 6115 19 10 6115 19 90 6115 20 11 6115 20 90 6115 91 00 6115 92 00 6115 93 10 6115 93 30 6115 93 99 6115 99 00 24,3 pairs 41 13 Men's or boys' underpants and briefs, women's or girls' knickers and briefs, knitted or crocheted, of wool, cotton or man-made fibres 6107 11 00 6107 12 00 6107 19 00 6108 21 00 6108 22 00 6108 29 00 17 59 14 Men's or boys' woven overcoats, raincoats and other coats, cloaks and capes, of wool, of cotton or of man-made textile fibres (other than parkas) (of category 21) 6201 11 00 ex 6201 12 10 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 6210 20 00 0,72 1 389 15 Women's or girls' woven overcoats, raincoats and other coats, cloaks and capes; jackets and blazers, of wool, of cotton or of man-made textile fibres (other than parkas) (of category 21) 6202 11 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6204 31 00 6204 32 90 6204 33 90 6204 39 19 6210 30 00 0,84 1 190 16 Men's or boys' suits and ensembles, other than knitted or crocheted, of wool, of cotton or of man-made fibres, excluding ski suits; men's or boys' tracksuits with lining, with an outer shell of a single identical fabric, of cotton or of man-made fibres 6203 11 00 6203 12 00 6203 19 10 6203 19 30 6203 21 00 6203 22 80 6203 23 80 6203 29 18 6211 32 31 6211 33 31 0,80 1 250 17 Men's or boys' jackets and blazers, other than knitted or crocheted, of wool, of cotton or of man-made fibres 6203 31 00 6203 32 90 6203 33 90 6203 39 19 1,43 700 18 Men's or boys' singlets and other vests, underpants, briefs, nightshirts, pyjamas, bathrobes, dressing gowns and similar articles, other than knitted or crocheted 6207 11 00 6207 19 00 6207 21 00 6207 22 00 6207 29 00 6207 91 10 6207 91 90 6207 92 00 6207 99 00 Women's or girls' singlets and other vests, slips, petticoats, briefs, panties, nightdresses, pyjamas, negligees, bathrobes, dressing gowns and similar articles, other than knitted or crocheted 6208 11 00 6208 19 10 6208 19 90 6208 21 00 6208 22 00 6208 29 00 6208 91 11 6208 91 19 6208 91 90 6208 92 10 6208 92 90 6208 99 00 19 Handkerchiefs, other than knitted or crocheted 6213 20 00 6213 90 00 59 17 21 Parkas; anoraks, windcheaters, waister jackets and the like, other than knitted or crocheted, of wool, of cotton or man-made fibres; upper parts of tracksuits with lining, other than category 16 or 29, of cotton or of man-made fibres ex 6201 12 10 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 6201 91 00 6201 92 00 6201 93 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6202 91 00 6202 92 00 6202 93 00 6211 32 41 6211 33 41 6211 42 41 6211 43 41 2,3 435 24 Men's or boys' nightshirts, pyjamas, bathrobes, dressing gowns and similar articles, knitted or crocheted 6107 21 00 6107 22 00 6107 29 00 6107 91 10 6107 91 90 6107 92 00 ex 6107 99 00 3,9 257 Women's or girls' nightdresses, pyjamas, negligees, bathrobes, dressing gowns and similar articles, knitted or crocheted 6108 31 10 6108 31 90 6108 32 11 6108 32 19 6108 32 90 6108 39 00 6108 91 10 6108 91 90 6108 92 00 6108 99 10 26 Women's or girls' dresses, of wool, of cotton or of man-made fibres 6104 41 00 6104 42 00 6104 43 00 6104 44 00 6204 41 00 6204 42 00 6204 43 00 6204 44 00 3,1 323 27 Women's or girls' skirts, including divided skirts 6104 51 00 6104 52 00 6104 53 00 6104 59 00 6204 51 00 6204 52 00 6204 53 00 6204 59 10 2,6 385 28 Trousers, bib and brace overalls, breeches and shorts (other than swimwear), knitted or crocheted, of wool, of cotton or of man-made fibres 6103 41 10 6103 41 90 6103 42 10 6103 42 90 6103 43 10 6103 43 90 6103 49 10 6103 49 91 6104 61 10 6104 61 90 6104 62 10 6104 62 90 6104 63 10 6104 63 90 6104 69 10 6104 69 91 1,61 620 29 Women's or girls' suits and ensembles, other than knitted or crocheted, of wool, of cotton or of man-made fibres, excluding ski suits; women's or girls' tracksuits with lining, with an outer shell of an identical fabric, of cotton or of man-made fibres 6204 11 00 6204 12 00 6204 13 00 6204 19 10 6204 21 00 6204 22 80 6204 23 80 6204 29 18 6211 42 31 6211 43 31 1,37 730 31 Brassieres, woven, knitted or crocheted 6212 10 00 18,2 55 68 Babies' garments and clothing accessories, excluding babies' gloves, mittens and mitts of categories 10 and 87, and babies' stockings, socks and sockettes, other than knitted or crocheted, of category 88 6111 10 90 6111 20 90 6111 30 90 ex 6111 90 00 ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 73 Tracksuits of knitted or crocheted fabric, of wool, of cotton or of man-made textile fibres 6112 11 00 6112 12 00 6112 19 00 1,67 600 76 Men's or boys' industrial or occupational clothing, other than knitted or crocheted 6203 22 10 6203 23 10 6203 29 11 6203 32 10 6203 33 10 6203 39 11 6203 42 11 6203 42 51 6203 43 11 6203 43 31 6203 49 11 6203 49 31 6211 32 10 6211 33 10 Women's or girls' aprons, smock overalls and other industrial or occupational clothing, other than knitted or crocheted 6204 22 10 6204 23 10 6204 29 11 6204 32 10 6204 33 10 6204 39 11 6204 42 11 6204 42 51 6204 43 11 6204 43 31 6204 49 11 6204 49 31 6211 42 10 6211 43 10 77 Ski suits, other than knitted or crocheted ex 6211 20 00 78 Garments, other than knitted or crocheted, excluding garments of categories 6, 7, 8, 14, 15, 16, 17, 18, 21, 26, 27, 29, 68, 72, 76 and 77 6203 41 30 6203 42 59 6203 43 39 6203 49 39 6204 61 80 6204 61 90 6204 62 59 6204 62 90 6204 63 39 6204 63 90 6204 69 39 6204 69 50 6210 40 00 6210 50 00 6211 31 00 6211 32 90 6211 33 90 6211 41 00 6211 42 90 6211 43 90 83 Overcoats, jackets, blazers and other garments, including ski suits, knitted or crocheted, excluding garments of categories 4, 5, 7, 13, 24, 26, 27, 28, 68, 69, 72, 73, 74, 75 6101 10 10 6101 20 10 6101 30 10 6102 10 10 6102 20 10 6102 30 10 6103 31 00 6103 32 00 6103 33 00 ex 6103 39 00 6104 31 00 6104 32 00 6104 33 00 ex 6104 39 00 6112 20 00 6113 00 90 6114 10 00 6114 20 00 6114 30 00 GROUP IIIA 33 Woven fabrics of synthetic filament yarn obtained from strip or the like of polyethylene or polypropylene, less than 3 m wide 5407 20 11 Sacks and bags, of a kind used for the packing of goods, not knitted or crocheted, obtained from strip or the like 6305 32 81 6305 32 89 6305 33 91 6305 33 99 34 Woven fabrics of synthetic filament yarn, obtained from strip or the like of polyethylene or polypropylene, 3 m or more wide 5407 20 19 35 Woven fabrics of synthetic fibres (continuous), other than those for tyres of category 114 5407 10 00 5407 20 90 5407 30 00 5407 41 00 5407 42 00 5407 43 00 5407 44 00 5407 51 00 5407 52 00 5407 53 00 5407 54 00 5407 61 10 5407 61 30 5407 61 50 5407 61 90 5407 69 10 5407 69 90 5407 71 00 5407 72 00 5407 73 00 5407 74 00 5407 81 00 5407 82 00 5407 83 00 5407 84 00 5407 91 00 5407 92 00 5407 93 00 5407 94 00 ex 5811 00 00 ex 5905 00 70 35(a) Of which: Other than unbleached or bleached ex 5407 10 00 ex 5407 20 90 ex 5407 30 00 5407 42 00 5407 43 00 5407 44 00 5407 52 00 5407 53 00 5407 54 00 5407 61 30 5407 61 50 5407 61 90 5407 69 90 5407 72 00 5407 73 00 5407 74 00 5407 82 00 5407 83 00 5407 84 00 5407 92 00 5407 93 00 5407 94 00 ex 5811 00 00 ex 5905 00 70 36 Woven fabrics of continuous artificial fibres, other than those for tyres of category 114 5408 10 00 5408 21 00 5408 22 10 5408 22 90 5408 23 10 5408 23 90 5408 24 00 5408 31 00 5408 32 00 5408 33 00 5408 34 00 ex 5811 00 00 ex 5905 00 70 36(a) Of which: Other than unbleached or bleached ex 5408 10 00 5408 22 10 5408 22 90 5408 23 10 5408 23 90 5408 24 00 5408 32 00 5408 33 00 5408 34 00 ex 5811 00 00 ex 5905 00 70 37 Woven fabrics of artificial staple fibres 5516 11 00 5516 12 00 5516 13 00 5516 14 00 5516 21 00 5516 22 00 5516 23 10 5516 23 90 5516 24 00 5516 31 00 5516 32 00 5516 33 00 5516 34 00 5516 41 00 5516 42 00 5516 43 00 5516 44 00 5516 91 00 5516 92 00 5516 93 00 5516 94 00 5803 90 50 ex 5905 00 70 37(a) Of which: Other than unbleached or bleached 5516 12 00 5516 13 00 5516 14 00 5516 22 00 5516 23 10 5516 23 90 5516 24 00 5516 32 00 5516 33 00 5516 34 00 5516 42 00 5516 43 00 5516 44 00 5516 92 00 5516 93 00 5516 94 00 ex 5803 90 50 ex 5905 00 70 38A Knitted or crocheted synthetic curtain fabric including net curtain fabric 6002 43 11 6002 93 10 38B Net curtains, other than knitted or crocheted ex 6303 91 00 ex 6303 92 90 ex 6303 99 90 40 Woven curtains (including drapes, interior blinds, curtain and bed valances and other furnishing articles), other than knitted or crocheted, of wool, of cotton or of man-made fibres ex 6303 91 00 ex 6303 92 90 ex 6303 99 90 6304 19 10 ex 6304 19 90 6304 92 00 ex 6304 93 00 ex 6304 99 00 41 Yarn of synthetic filament (continuous), not put up for retail sale, other than non-textured single yarn untwisted or with a twist of not more than 50 turns per metre 5401 10 11 5401 10 19 5402 10 10 5402 10 90 5402 20 00 5402 31 00 5402 32 00 5402 33 00 5402 39 10 5402 39 90 5402 49 10 5402 49 91 5402 49 99 5402 51 00 5402 52 00 5402 59 10 5402 59 90 5402 61 00 5402 62 00 5402 69 10 5402 69 90 ex 5604 20 00 ex 5604 90 00 42 Yarn of continuous man-made fibres, not put up for retail sale 5401 20 10 Yarn of artificial fibres; yarn of artificial filaments, not put up for retail sale, other than single yarn of viscose rayon untwisted or with a twist of not more than 250 turns per metre and single non-textured yarn of cellulose acetate 5403 10 00 5403 20 10 5403 20 90 ex 5403 32 00 5403 33 90 5403 39 00 5403 41 00 5403 42 00 5403 49 00 ex 5604 20 00 43 Yarn of man-made filament, yarn of staple artificial fibres, cotton yarn, put up for retail sale 5204 20 00 5207 10 00 5207 90 00 5401 10 90 5401 20 90 5406 10 00 5406 20 00 5508 20 90 5511 30 00 46 Carded or combed sheep's or lambs' wool or other fine animal hair 5105 10 00 5105 21 00 5105 29 00 5105 30 10 5105 30 90 47 Yarn of carded sheep's or lambs' wool (woollen yarn) or of carded fine animal hair, not put up for retail sale 5106 10 10 5106 10 90 5106 20 11 5106 20 19 5106 20 91 5106 20 99 5108 10 10 5108 10 90 48 Yarn of combed sheep's or lambs' wool (worsted yarn) or of combed fine animal hair, not put up for retail sale 5107 10 10 5107 10 90 5107 20 10 5107 20 30 5107 20 51 5107 20 59 5107 20 91 5107 20 99 5108 20 10 5108 20 90 49 Yarn of sheep's or lambs' wool or of fine animal hair, put up for retail sale 5109 10 10 5109 10 90 5109 90 10 5109 90 90 50 Woven fabrics of sheep's or lambs' wool or of fine animal hair 5111 11 11 5111 11 19 5111 11 91 5111 11 99 5111 19 11 5111 19 19 5111 19 31 5111 19 39 5111 19 91 5111 19 99 5111 20 00 5111 30 10 5111 30 30 5111 30 90 5111 90 10 5111 90 91 5111 90 93 5111 90 99 5112 11 10 5112 11 90 5112 19 11 5112 19 19 5112 19 91 5112 19 99 5112 20 00 5112 30 10 5112 30 30 5112 30 90 5112 90 10 5112 90 91 5112 90 93 5112 90 99 51 Cotton, carded or combed 5203 00 00 53 Cotton gauze 5803 10 00 54 Artificial staple fibres, including waste, carded, combed or otherwise processed for spinning 5507 00 00 55 Synthetic staple fibres, including waste, carded or combed or otherwise processed for spinning 5506 10 00 5506 20 00 5506 30 00 5506 90 10 5506 90 91 5506 90 99 56 Yarn of synthetic staple fibres (including waste), put up for retail sale 5508 10 90 5511 10 00 5511 20 00 58 Carpets, carpetines and rugs, knotted (made up or not 5701 10 10 5701 10 91 5701 10 93 5701 10 99 5701 90 10 5701 90 90 59 Carpets and other textile floor coverings, other than the carpets of category 58 5702 10 00 5702 31 10 5702 31 30 5702 31 90 5702 32 10 5702 32 90 5702 39 10 5702 41 10 5702 41 90 5702 42 10 5702 42 90 5702 49 10 5702 51 00 5702 52 00 ex 5702 59 00 5702 91 00 5702 92 00 ex 5702 99 00 5703 10 10 5703 10 90 5703 20 11 5703 20 19 5703 20 91 5703 20 99 5703 30 11 5703 30 19 5703 30 51 5703 30 59 5703 30 91 5703 30 99 5703 90 10 5703 90 90 5704 10 00 5704 90 00 5705 00 10 5705 00 31 5705 00 39 ex 5705 00 90 60 Tapestries, hand-made, of the type Gobelins, Flanders, Aubusson, Beauvais and the like, and needleworked tapestries (for example, petit point and cross stitch) made in panels and the like by hand 5805 00 00 61 Narrow woven fabrics, and narrow fabrics (bolduc) consisting of warp without weft assembled by means of an adhesive, other than labels and similar articles of category 62. Elastic fabrics and trimmings (not knitted or crocheted), made from textile materials assembled from rubber thread ex 5806 10 00 5806 20 00 5806 31 10 5806 31 90 5806 32 10 5806 32 90 5806 39 00 5806 40 00 62 Chenille yarn (including flock chenille yarn), gimped yarn (other than metallised yarn and gimped horsehair yarn) 5606 00 91 5606 00 99 Tulle and other net fabrics but not including woven, knitted or crocheted fabrics, hand or mechanically-made lace, in the piece, in strips or in motifs 5804 10 11 5804 10 19 5804 10 90 5804 21 10 Labels, badges and the like of textile materials, not embroidered, in the piece, in strips or cut to shape or size, woven 5807 10 10 5807 10 90 Braids and ornamental trimmings in the piece; tassels, pompons and the like 5808 10 00 5808 90 00 Embroidery, in the piece, in strips or in motifs 5810 10 10 5810 10 90 5810 91 10 5810 91 90 5810 92 10 5810 92 90 5810 99 10 5810 99 90 63 Knitted or crocheted fabric of synthetic fibres containing by weight 5 % or more of elastomeric yarn and knitted or crocheted fabric containing by weight 5 % or more of rubber thread 5906 91 00 ex 6002 10 10 6002 10 90 ex 6002 30 10 6002 30 90 Raschel lace and long-pile fabric of synthetic fibres ex 6001 10 00 6002 20 31 6002 43 19 65 Knitted or crocheted fabric other than those of categories 38A and 63, of wool, of cotton or of man-made fibres 5606 00 10 ex 6001 10 00 6001 21 00 6001 22 00 6001 29 10 6001 91 10 6001 91 30 6001 91 50 6001 91 90 6001 92 10 6001 92 30 6001 92 50 6001 92 90 6001 99 10 ex 6002 10 10 6002 20 10 6002 20 39 6002 20 50 6002 20 70 ex 6002 30 10 6002 41 00 6002 42 10 6002 42 30 6002 42 50 6002 42 90 6002 43 31 6002 43 33 6002 43 35 6002 43 39 6002 43 50 6002 43 91 6002 43 93 6002 43 95 6002 43 99 6002 91 00 6002 92 10 6002 92 30 6002 92 50 6002 92 90 6002 93 31 6002 93 33 6002 93 35 6002 93 39 6002 93 91 6002 93 99 66 Travelling rugs and blankets, other than knitted or crocheted, of wool, of cotton or of man-made fibres 6301 10 00 6301 20 91 6301 20 99 6301 30 90 ex 6301 40 90 ex 6301 90 90 GROUP IIIB 10 Gloves, mittens and mitts, knitted or crocheted 6111 10 10 6111 20 10 6111 30 10 ex 6111 90 00 6116 10 20 6116 10 80 6116 91 00 6116 92 00 6116 93 00 6116 99 00 17 pairs 59 67 Knitted or crocheted clothing accessories other than for babies; household linen of all kinds, knitted or crocheted; curtains (including drapes) and interior blinds, curtain or bed valances and other furnishing articles knitted or crocheted; knitted or crocheted blankets and travelling-rugs, other knitted or crocheted articles including parts of garments or of clothing accessories 5807 90 90 6113 00 10 6117 10 00 6117 20 00 6117 80 10 6117 80 90 6117 90 00 6301 20 10 6301 30 10 6301 40 10 6301 90 10 6302 10 10 6302 10 90 6302 40 00 ex 6302 60 00 6303 11 00 6303 12 00 6303 19 00 6304 11 00 6304 91 00 ex 6305 20 00 6305 32 11 ex 6305 32 90 6305 33 10 ex 6305 39 00 ex 6305 90 00 6307 10 10 6307 90 10 67(a) Of which: Sacks and bags of a kind used for the packing of goods, made from polyethylene or polypropylene strip 6305 32 11 6305 33 10 69 Women's or girls' slips and petticoats, knitted or crocheted 6108 11 10 6108 11 90 6108 19 10 6108 19 90 7,8 128 70 Pantyhose and tights of synthetic fibres, measuring per single yarn less than 67 decitex (6,7 tex) 6115 11 00 6115 20 19 30,4 pairs 33 Women's full-length hosiery of synthetic fibres 6115 93 91 72 Swimwear, of wool, of cotton or of man-made fibres 6112 31 10 6112 31 90 6112 39 10 6112 39 90 6112 41 10 6112 41 90 6112 49 10 6112 49 90 6211 11 00 6211 12 00 9,7 103 74 Women's or girls' knitted or crocheted suits and ensembles, of wool, of cotton or of man-made fibres, excluding ski suits 6104 11 00 6104 12 00 6104 13 00 ex 6104 19 00 6104 21 00 6104 22 00 6104 23 00 ex 6104 29 00 1,54 650 75 Men's or boys' knitted or crocheted suits and ensembles, of wool, of cotton or of man-made fibres, excluding ski suits 6103 11 00 6103 12 00 6103 19 00 6103 21 00 6103 22 00 6103 23 00 6103 29 00 0,80 1 250 84 Shawls, scarves, mufflers, mantillas, veils and the like other than knitted or crocheted, of wool, of cotton or of man-made fibres 6214 20 00 6214 30 00 6214 40 00 6214 90 10 85 Ties, bow ties and cravats other than knitted or crocheted, of wool, of cotton or of man-made fibres 6215 20 00 6215 90 00 17,9 56 86 Corsets, corset belts, suspender belts, braces, suspenders, garters and the like, and parts thereof, whether or not knitted or crocheted 6212 20 00 6212 30 00 6212 90 00 8,8 114 87 Gloves, mittens and mitts, not knitted or crocheted ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 6216 00 00 88 Stockings, socks and sockettes, not knitted or crocheted; other clothing accessories, parts of garments or of clothing accessories, other than for babies, other than knitted or crocheted ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 6217 10 00 ex 6217 90 00 90 Twine, cordage, ropes and cables of synthetic fibres, plaited or not 5607 41 00 5607 49 11 5607 49 19 5607 49 90 5607 50 11 5607 50 19 5607 50 30 5607 50 90 91 Tents 6306 21 00 6306 22 00 6306 29 00 93 Sacks and bags, of a kind used for the packing of goods of woven fabrics, other than made from polyethylene or polypropylene strip ex 6305 20 00 ex 6305 32 90 ex 6305 39 00 94 Wadding of textile materials and articles thereof; textile fibres, not exceeding 5 mm in length (flock), textile dust and mill neps 5601 10 10 5601 10 90 5601 21 10 5601 21 90 5601 22 10 5601 22 91 5601 22 99 5601 29 00 5601 30 00 95 Felt and articles thereof, whether or not impregnated or coated, other than floor coverings 5602 10 19 5602 10 31 5602 10 39 5602 10 90 5602 21 00 5602 29 90 5602 90 00 ex 5807 90 10 ex 5905 00 70 6210 10 10 6307 90 91 96 Non-woven fabrics and articles of such fabrics, whether or not impregnated, coated, covered or laminated 5603 11 10 5603 11 90 5603 12 10 5603 12 90 5603 13 10 5603 13 90 5603 14 10 5603 14 90 5603 91 10 5603 91 90 5603 92 10 5603 92 90 5603 93 10 5603 93 90 5603 94 10 5603 94 90 ex 5807 90 10 ex 5905 00 70 6210 10 91 6210 10 99 ex 6301 40 90 ex 6301 90 90 6302 22 10 6302 32 10 6302 53 10 6302 93 10 6303 92 10 6303 99 10 ex 6304 19 90 ex 6304 93 00 ex 6304 99 00 ex 6305 32 90 ex 6305 39 00 6307 10 30 ex 6307 90 99 97 Nets and netting made of twine, cordage or rope and made-up fishing nets of yarn, twine, cordage or rope 5608 11 11 5608 11 19 5608 11 91 5608 11 99 5608 19 11 5608 19 19 5608 19 31 5608 19 39 5608 19 91 5608 19 99 5608 90 00 98 Other articles made from yarn, twine, cordage, rope or cables, other than textile fabrics, articles made from such fabrics and articles of category 97 5609 00 00 5905 00 10 99 Textile fabrics coated with gum or amylaceous substances, of a kind used for the outer covers of books and the like; tracing cloth; prepared painting canvas; buckram and similar stiffened textile fabrics of a kind used for hat foundations 5901 10 00 5901 90 00 Linoleum, whether or not cut to shape; floor coverings consisting of a coating or covering applied on a textile backing, whether or not cut to shape 5904 10 00 5904 91 10 5904 91 90 5904 92 00 Rubberised textile fabrics, not knitted or crocheted, excluding those for tyres 5906 10 10 5906 10 90 5906 99 10 5906 99 90 Textile fabrics otherwise impregnated or coated; painted canvas being theatrical scenery, studio back-cloths, other than of category 100 5907 00 10 5907 00 90 100 Textile fabrics impregnated, coated, covered or laminated with preparations of cellulose derivatives or of other artificial plastic materials 5903 10 10 5903 10 90 5903 20 10 5903 20 90 5903 90 10 5903 90 91 5903 90 99 101 Twine, cordage, ropes and cables, plaited or not, other than of synthetic fibres ex 5607 90 00 109 Tarpaulins, sails, awnings, and sunblinds 6306 11 00 6306 12 00 6306 19 00 6306 31 00 6306 39 00 110 Woven pneumatic mattresses 6306 41 00 6306 49 00 111 Camping goods, woven, other than pneumatic mattresses and tents 6306 91 00 6306 99 00 112 Other made up textile articles, woven, excluding those of categories 113 and 114 6307 20 00 ex 6307 90 99 113 Floorcloths, dishcloths and dusters, other than knitted or crocheted 6307 10 90 114 Woven fabrics and articles for technical uses 5902 10 10 5902 10 90 5902 20 10 5902 20 90 5902 90 10 5902 90 90 5908 00 00 5909 00 10 5909 00 90 5910 00 00 5911 10 00 ex 5911 20 00 5911 31 11 5911 31 19 5911 31 90 5911 32 10 5911 32 90 5911 40 00 5911 90 10 5911 90 90 GROUP IV 115 Flax or ramie yarn 5306 10 11 5306 10 19 5306 10 31 5306 10 39 5306 10 50 5306 10 90 5306 20 11 5306 20 19 5306 20 90 5308 90 11 5308 90 13 5308 90 19 117 Woven fabrics of flax or of ramie 5309 11 11 5309 11 19 5309 11 90 5309 19 10 5309 19 90 5309 21 10 5309 21 90 5309 29 10 5309 29 90 5311 00 10 5803 90 90 5905 00 31 5905 00 39 118 Table linen, toilet linen and kitchen of flax or ramie, other than knitted or crocheted 6302 29 10 6302 39 10 6302 39 30 6302 52 00 ex 6302 59 00 6302 92 00 ex 6302 99 00 120 Curtains (including drapes), interior blinds, curtain and bed valances and other furnishing articles, not knitted or crocheted, of flax or ramie ex 6303 99 90 6304 19 30 ex 6304 99 00 121 Twine, cordage, ropes and cables, plaited or not, of flax or ramie ex 5607 90 00 122 Sacks and bags, of a kind used for the packing of goods, used, of flax, other than knitted or crocheted ex 6305 90 00 123 Woven pile fabrics and chenille fabrics of flax or ramie, other than narrow woven fabrics 5801 90 10 Shawls, scarves, mufflers, mantillas, veils and the like, of flax or ramie, other than knitted or crocheted ex 6214 90 90 GROUP V 124 Synthetic staple fibres 5501 10 00 5501 20 00 5501 30 00 5501 90 10 5501 90 90 5503 10 11 5503 10 19 5503 10 90 5503 20 00 5503 30 00 5503 40 00 5503 90 10 5503 90 90 5505 10 10 5505 10 30 5505 10 50 5505 10 70 5505 10 90 125A Synthetic filament yarn (continuous) not put up for retail sale, other than yarn of category 41 5402 41 00 5402 42 00 5402 43 00 125B Monofilament, strip (artificial straw and the like) and imitation catgut of synthetic materials 5404 10 10 5404 10 90 5404 90 11 5404 90 19 5404 90 90 ex 5604 20 00 ex 5604 90 00 126 Artificial staple fibres 5502 00 10 5502 00 40 5502 00 80 5504 10 00 5504 90 00 5505 20 00 127A Yarn of artificial filaments (continuous) not put up for retail sale, other than yarn of category 42 5403 31 00 ex 5403 32 00 5403 33 10 127B Monofilament, strip (artificial straw and the like) and imitation catgut of artificial textile materials 5405 00 00 ex 5604 90 00 128 Coarse animal hair, carded or combed 5105 40 00 129 Yarn of coarse animal hair or of horsehair 5110 00 00 130A Silk yarn other than yarn spun from silk waste 5004 00 10 5004 00 90 5006 00 10 130B Silk yarn other than of category 130A; silk-worm gut 5005 00 10 5005 00 90 5006 00 90 ex 5604 90 00 131 Yarn of other vegetable textile fibres 5308 90 90 132 Paper yarn 5308 30 00 133 Yarn of true hemp 5308 20 10 5308 20 90 134 Metallised yarn 5605 00 00 135 Woven fabrics of coarse animal hair or of horsehair 5113 00 00 136 Woven fabrics of silk or of silk waste 5007 10 00 5007 20 11 5007 20 19 5007 20 21 5007 20 31 5007 20 39 5007 20 41 5007 20 51 5007 20 59 5007 20 61 5007 20 69 5007 20 71 5007 90 10 5007 90 30 5007 90 50 5007 90 90 5803 90 10 ex 5905 00 90 ex 5911 20 00 137 Woven pile fabrics and chenille fabrics and narrow woven fabrics of silk, or of silk waste ex 5801 90 90 ex 5806 10 00 138 Woven fabrics of paper yarn and other textile fibres other than of ramie 5311 00 90 ex 5905 00 90 139 Woven fabrics of metal threads or of metallised yarn 5809 00 00 140 Knitted or crocheted fabric of textile material other than wool or fine animal hair, cotton or man-made fibres ex 6001 10 00 6001 29 90 6001 99 90 6002 20 90 6002 49 00 6002 99 00 141 Travelling rugs and blankets of textile material other than wool or fine animal hair, cotton or man-made fibres ex 6301 90 90 142 Carpets and other textile floor coverings of sisal, of other fibres of the Agave family or of Manila hemp ex 5702 39 90 ex 5702 49 90 ex 5702 59 00 ex 5702 99 00 ex 5705 00 90 144 Felt of coarse animal hair 5602 10 35 5602 29 10 145 Twine, cordage, ropes and cables plaited or not abaca (Manila hemp) or of true hemp 5607 30 00 ex 5607 90 00 146A Binder or baler twine for agricultural machines, of sisal or other fibres of the Agave family ex 5607 21 00 146B Twine, cordage, ropes and cables of sisal or other fibres of the Agave family, other than the products of category 146A ex 5607 21 00 5607 29 10 5607 29 90 146C Twine, cordage, ropes and cables, whether of not plaited or braided, of jute or of other textile bast fibres of heading No 5303 5607 10 00 147 Silk waste (including cocoons unsuitable for reeling), yarn waste and garnetted stock, other than not carded or combed 5003 90 00 148A Yarn of jute or of other textile bast fibres of heading No 5303 5307 10 10 5307 10 90 5307 20 00 148B Coir yarn 5308 10 00 149 Woven fabrics of jute or of other textile bast fibres of a width of more than 150 cm 5310 10 90 ex 5310 90 00 150 Woven fabrics of jute or of other textile bast fibres of a width of more than 150 cm; sacks and bags, of a kind used for the packing of goods, of jute or of other textile bast fibres, other than used 5310 10 10 ex 5310 90 00 5905 00 50 6305 10 90 151A Floor coverings of coconut fibres (coir) 5702 20 00 151B Carpets and other textile floor coverings, of jute or of other textile bast fibres, other than tufted or flocked ex 5702 39 90 ex 5702 49 90 ex 5702 59 00 ex 5702 99 00 152 Needle loom felt of jute or of other textile bast fibres not impregnated or coated, other than floor coverings 5602 10 11 153 Used sacks and bags, of a kind used for the packing of goods, of jute or of other textile bast fibres of heading No 5303 6305 10 10 154 Silkworm cocoons suitable for reeling 5001 00 00 Raw silk (not thrown) 5002 00 00 Silk waste (including cocoons unsuitable for reeling), yarn waste and garnetted stock, not carded or combed 5003 10 00 Wool not carded or combed 5101 11 00 5101 19 00 5101 21 00 5101 29 00 5101 30 00 Fine or coarse animal hair, not carded or combed 5102 10 10 5102 10 30 5102 10 50 5102 10 90 5102 20 00 Waste of wool or of fine or coarse animal hair, including yarn waste but excluding garnetted stock 5103 10 10 5103 10 90 5103 20 10 5103 20 91 5103 20 99 5103 30 00 Garnetted stock of wool or fine or coarse animal hair 5104 00 00 Flax, raw or processed but not spun: flax tow and waste (including yarn waste and garnetted stock) 5301 10 00 5301 21 00 5301 29 00 5301 30 10 5301 30 90 Ramie and other vegetable textile fibres raw or processed but not spun: tow, noils and waste, other than coir and abaca of heading No 5304 5305 91 00 5305 99 00 Cotton, not carded or combed 5201 00 10 5201 00 90 Cotton waste (including yarn waste and garnetted stock) 5202 10 00 5202 91 00 5202 99 00 True hemp (Cannabis sativa L.), raw or processed but not spun: tow and waste of true hemp (including yarn waste and garnetted stock) 5302 10 00 5302 90 00 Abaca (Manila hemp or Musa textilis Nee), raw or processed but not spun: tow, noils and waste of abaca (including yarn waste and garnetted stock) 5305 21 00 5305 29 00 Jute and other textile bast fibres (excluding flax, true hemp and ramie), raw or processed but not spun: tow and waste of true hemp (including yarn waste and garnetted stock) 5303 10 00 5303 90 00 Other vegetable textile fibres, raw or processed but not spun: tow, noils and waste of such fibres (including yarn waste and garnetted stock) 5304 10 00 5304 90 00 5305 11 00 5305 19 00 5305 91 00 5305 99 00 156 Blouses and pullovers knitted or crocheted of silk or silk waste for women and girls 6106 90 30 ex 6110 90 90 157 Garments, knitted or crocheted, other than those of categories 1 to 123 and of category 156 6101 90 10 6101 90 90 9 00 6103 49 99 ex 6104 19 00 ex 6104 29 00 ex 6104 39 00 6104 49 00 6104 69 99 6105 90 90 6106 90 50 6106 90 90 ex 6107 99 00 6108 99 90 6109 90 90 6110 90 10 ex 6110 90 90 ex 6111 90 00 6114 90 00 159 Dresses, blouses and shirt-blouses, not knitted or crocheted, of silk or silk waste 6204 49 10 6206 10 00 Shawls, scarves, mufflers, mantillas, veils and the like, not knitted or crocheted, of silk or silk waste 6214 10 00 Ties, bow ties and cravats of silk or silk waste 6215 10 00 160 Handkerchiefs of silk or silk waste 6213 10 00 161 Garments, not knitted or crocheted, other than those of categories 1 to 123 and category 159 6201 19 00 6201 99 00 6202 19 00 6202 99 00 6203 19 90 6203 29 90 6203 39 90 6203 49 90 6204 19 90 6204 29 90 6204 39 90 6204 49 90 6204 59 90 6204 69 90 6205 90 10 6205 90 90 6206 90 10 6206 90 90 ex 6211 20 00 6211 39 00 6211 49 00 ANNEX B ANNEX II QUANTITATIVE LIMITS REFERRED TO IN ARTICLE 3(1) Descriptions of the goods covered by the categories referred to in this Annex are given in Annex I Category Unit Quantitative limits 1998 1999 2000 4 1 000 pieces 6 600 6 798 7 002 5 1 000 pieces 2 555 2 632 2 711 6 1 000 pieces 4 175 4 300 4 429 7 1 000 pieces 2 200 2 266 2 334 8 1 000 pieces 9 600 9 888 10 185 9 tonnes 847 868 890 10 1 000 pairs 4 596 4 826 5 067 12 1 000 pairs 2 750 2 805 2 861 13 1 000 pieces 7 750 7 983 8 222 14 1 000 pieces 400 414 428 15 1 000 pieces 300 315 331 18 tonnes 810 834 859 20 tonnes 215 221 227 21 1 000 pieces 14 300 15 015 15 766 26 1 000 pieces 750 773 796 28 1 000 pieces 3 250 3 348 3 448 29 1 000 pieces 250 258 265 31 1 000 pieces 2 700 2 781 2 864 35 tonnes 500 525 551 39 tonnes 205 211 217 41 tonnes 620 648 677 68 tonnes 300 311 321 73 1 000 pieces 535 562 590 76 tonnes 940 987 1 036 78 tonnes 660 680 700 83 tonnes 200 206 212 97 tonnes 100 104 107 118 tonnes 80 82 85 161 tonnes 206 212 219 ANNEX C ANNEX IV PRODUCTS NOT SUBJECT TO QUANTITATIVE LIMITS, BUT SUBJECT TO THE DOUBLE-CHECKING SYSTEM REFERRED TO IN ARTICLE 3(6) OF THE AGREEMENT Descriptions of the goods covered by the categories referred to in this Annex are given in Annex I to the Agreement. Categories 1, 2, 3, 16, 17, 19, 22, 23, 24, 27, 32, 33, 36, 37, 90, 115, 117, 136, 156, 157, 159, 160. ANNEX D Annex to protocol B QUANTITATIVE LIMITS APPLICABLE TO ECONOMIC OUTWARD PROCESSING TRAFFIC Descriptions of the goods covered by the categories referred to in this Annex are given in Annex I Category Unit Quantitative limits 1998 1999 2000 4 1 000 pieces 707 749 794 5 1 000 pieces 539 571 605 6 1 000 pieces 504 534 566 7 1 000 pieces 944 1 000 1 060 8 1 000 pieces 2 186 2 318 2 457 12 1 000 pairs 2 312 2 405 2 501 13 1 000 pieces 680 721 764 15 1 000 pieces 204 224 247 18 tonnes 255 270 286 21 1 000 pieces 1 380 1 518 1 669 26 1 000 pieces 138 146 155 31 1 000 pieces 1 243 1 318 1 397 68 tonnes 102 110 117 76 tonnes 328 361 397 78 tonnes 246 261 276 ANNEX E PROTOCOL C The annual growth rate for the quantitative limits introduced pursuant to Article 10 of the Agreement shall be determined as follows: For products in categories falling within Groups I, II, III, IV or V, the growth rate shall be fixed by agreement between the Parties in accordance with the consultation procedure established in Article 17 of the Agreement. ANNEX F ANNEX I TEXTILE PRODUCTS REFERRED TO IN PARAGRAPH 3 Description HS 4 or 6 digits FIBRES Synthetic filament 5402 10, 20, 31, 33, 39, 41, 42, 43, 49, 51, 52, 59, 61, 62, 69 Artificial filament 5403 10, 20, 31, 33, 39, 41, 42, 43, 49 YARNS Combed wool yarns 5107 10, 20 Cotton sewing threads 5204 11, 19, 20 Cotton yarn > 85 % cotton 5205 12, 13, 22, 23, 32, 42 Filament sewing threads, nprs 5401 10, 20 Filament sewing threads, prs 5406 10, 20 Man-made staple fibre sewing thread 5508 10, 20 Yarn synthetic staple fibre, nprs, mixed with wool 5509 31, 32, 52, 61, 91 FABRICS Wool fabrics Woven fabrics of carded wool 5111 11, 19, 20, 30, 90 Woven fabrics of combed wool 5112 11, 19, 20, 30, 90 Cotton fabrics > 85 % < 200 g/m2, dyed 5208 31, 32, 33, 39 > 85 % < 200 g/m2, yarn dyed 5208 41, 42, 43, 49 > 85 % < 200 g/m2, printed 5208 51, 52, 53, 59 Woven fabrics > 85 % cotton > 200 g/m2  dyed 5209 31, 32, 39 Woven fabrics > 85 % cotton > 200 g/m2  yarn dyed 5209 41, 43 Denim fabric > 85 % cotton 5209 42 Jacquard fabrics > 85 % cotton 5209 49 Woven fabrics > 85 % cotton >200 g/m2  printed 5209 51, 52, 59 Woven fabrics < 85 % cotton < 200 g/m2  printed 5210 51, 52, 59 Denim fabric < 85 % cotton 5211 42 Jacquard fabrics < 85 % cotton 5211 49 > 85 % > 200 g/m2, printed 5211 51, 52, 59 Other < 200 g/m2, dyed, yarn dyed, printed 5212 13, 14, 15 Other > 200 g/m2, dyed, yarn dyed, printed 5212 23, 24, 25 Woven fabrics of synthetic filament, dyed, yarn dyed, printed Woven fabrics obtained from strip or the like 5407 20 > 85 % nylon filament, printed 5407 44 Other > 85 % textured polyester, dyed 5407 52 Other > 85 % textured polyester, printed 5407 54 > 85 % non-textured, yarn dyed, printed 5407 60 Other > 85 % synthetic filament printed 5407 74 < 85 % synthetic filament, mix cotton printed 5407 84 Other < 85 % synthetic filament, printed 5407 94 Woven fabrics of artificial filament, dyed, yarn dyed, printed > 85 % artificial filament, printed 5408 24 Other artificial filament fabrics, printed 5408 34 Woven fabrics > 85 % synthetic staple fibre, printed Woven fabrics > 85 % synthetic staple fibre, printed 5512 19, 29, 99 Woven fabrics < 85 % synthetic staple fibre, printed and or mixed cotton < 170 g/m2 Polyester/cotton fabric, yarn dyed 5513 31, 32, 33, 39 Polyester/cotton fabric, printed 5513 41, 42, 43, 49 Woven fabrics < 85 % synthetic staple fibre, printed and or mixed cotton > 170 g/m2 Polyester/cotton fabric, dyed 5514 19, 21, 22, 23, 29 Polyester/cotton, fabric, printed 5514 41, 42, 43, 49 Other woven fabrics of synthetic staple fibres Polyester/viscose, printed 5515 11 Polyester staple/man-made filam, printed 5515 12 Polyester/wool 5515 13 Polyester/other, printed 5515 19 Acrylic/man-made filam, printed 5515 21 Acrylic/wool 5515 22 Acrylic/other, printed 5515 29 Other/man-made filam, printed 5515 91 Other/wool 5515 92 Other/other printed 5515 99 Artificial discontinuous fibre fabric Artificial discontinuous fibre fabric  unbleached or bleached 5516 11 Artificial discontinuous fibre fabric  printed 5516 14, 24, 34, 44, 94 Special fabrics, special textile products Non-woven 5603 Synthetic twine and ropes 5607 21, 29, 41, 49, 50, 90 Knotted netting of twine 5608 11, 19 Warp pile fabric, cut 5801 25, 35 Tyre cord fabrics, polyester 5902 10, 20, 90 Textile fabrics impregnated 5903 Linoleum, other floor covering 5904 Wall-covering 5905 Rubberised textile fabric 5906 Other textile fabrics impregnated 5907 Textile hose-piping 5909 Transmission, conveyor belts 5910 Textile for technical uses 5911 90 Knitted fabrics Other knitted fabrics < 30 cm + 5 % elastom. 6002 10 Other knitted fabrics > 30 cm + 5 % elastom. 6002 30 Other warp knitted fabrics, cotton 6002 42, 92, 99 Other warp knitted fabrics, synthetic 6002 43, 93, 99 MADE-UP Woven carpets of wool and man-made fibres 5702 31, 32, 39, 41, 42, 49, 51, 52, 59, 91, 92, 99 Tufted carpets 5703 10, 20, 30, 90 Carpets of felt 5704 10, 90 Other carpets 5705 Blankets 6301 20, 30, 40, 90 Bed linen, knitted, printed cotton or man-made fibres 6302 10, 21, 22 Bed linen, nesol, cotton and flax or man-made fibres 6302 31, 32, 39 Table linen, cotton, flax or man-made fibres 6302 51, 52, 53, 59 Toilet linen and kitchen linen or cotton fabric 6302 60 Other linen, cotton 6302 91, 92 Curtains, blinds 6303 19, 91 Other curtains, blinds 6303 11, 12, 92, 99 Other furnishing articles 6304 19, 91, 92, 93, 99 Sacks and bags obtained from strips or the like 6305 31, 32, 33 GARMENTS Men's overcoats 6101 20, 30 Women's overcoats 6102 20, 30 Men's suits, knitted 6103 11, 12, 19, 32, 33 Men's trousers, knitted 6103 41, 42, 43, 49 Women's suits, knitted 6104 11, 12, 13, 19 Women's ensembles, knitted 6104 21, 22, 23, 29 Women's jackets, knitted 6104 31, 32, 33, 39 Women's dresses, knitted 6104 41, 42, 43, 44, 49 Women's skirts, knitted 6104 51, 52, 53, 59 Women's trousers, knitted 6104 61, 62, 63, 69 Men's shirts, knitted 6105 10, 20, 90 Women's blouses, shirts, knitted 6106 10, 20, 30, 40, 90 Men's underwear 6107 11, 12, 21, 91 Women's petticoat, nightdresses 6108 11, 19, 21, 22, 31, 91, 92 T-shirts 6109 10, 90 Jerseys, pullovers, cardigans 6110 10, 20, 30, 90 Babywear 6111 10, 20, 30, 90 Tracksuits 6112 11, 12 Pantyhose, tights, < 67 dtes 6115 11, 12, 19, 41 Women's knee-length hosiery and other stockings 6115 20, 91, 92, 93, 99 Shawls, scarves, mufflers 6117 10 Ties, bow ties 6117 20 Men's overcoats 6201 11, 12, 13, 19 Men's anoraks, wind-cheaters 6201 91, 92, 93, 99 Women's overcoats 6202 11, 12, 13, 19, 31, 32, 36, 39, 91, 92, 93, 99 Men's suits 6203 11, 12, 19 Men's ensembles 6203 21, 22, 23, 29 Men's other jackets 6203 31, 32, 33, 39 Men's trousers 6203 41, 42, 43, 49 Women's suits 6204 11, 12, 13, 19 Women's ensembles 6204 21, 22, 23, 29 Women's jackets 6204 31, 32, 33, 39 Women's dresses, wool 6204 41 Women's dresses, cotton 6204 42 Women's dresses, synthetic 6204 43 Women's dresses, artificial 6204 44 Women's dresses, other 6204 49 Women's skirts 6204 51, 52, 53, 59 Women's trousers 6204 61, 62, 63, 69 Men's shirts 6205 10, 20, 30, 90 Women's shirts 6206 10, 20, 30, 40, 90 Men's slips 6207 11, 19 Men's pyjamas 6207 21, 22, 29, 91, 92 Women's petticoats 6208 11, 19 Women's pyjamas 6208 21, 22, 29, 91, 92 Babywear of wool and cotton 6209 10, 20 Babywear and clothing accessories of synthetic fibers 6209 30 Special garments cotton 6210 10, 20, 30, 40, 50 Tracksuits 6211 11, 12, 20, 32, 33, 39, 41, 42, 43, 49 Lingerie 6212 10, 20, 30, 90 Shawls, scarves, mufflers 6214 all HS 6 digit lines Ties, bow ties and cravats 6215 all HS 6 digit lines ANNEX G AGREED MINUTE In the implementation of Article 3(1) of the Agreement, the Government of Vietnam shall follow a quota allocation policy which avoids discrimination against companies fully or partially owned by Community investors operating in Vietnam. In order to increase transparency of the quota allocation policy, the Government of Vietnam will provide the Commission with the texts of all relevant regulations and general administrative acts as promptly as they have been adopted. The Vietnamese Government also undertakes to provide the Commission with statistics regarding quota allocation. The parties will decide upon content and format of such information. At the request of either Party, consultation may be held on specific matters related to quota allocation. For the Government of the Socialist Republic of Vietnam For the Council of the European Union ANNEX H AGREED MINUTE The two Parties agree that, in order to facilitate the implementation of the provisions of Article 3(3) and (4) with regard to the Agreement year 1998, and as a transitional measure. Vietnam shall continue to reserve, as a priority, 30 % of its quantitative limits for firms belonging to the Community textile industry for a period of four months beginning on 1 January 1998, on the basis of lists provided by the Community before 30 November 1997. For the subsequent Agreement years, the time limits set out by the present Agreement shall apply. For the Government of the Socialist Republic of Vietnam For the Council of the European Union ANNEX J AGREED MINUTE The Vietnamese delegation provided information on the regime applicable to industrial foreign investments. In this regard, it was noted that foreign investment licensing arrangements normally include export performance requirements. The delegation of Vietnam confirmed that companies fully or partially owned by Community investors operating in Vietnam are entitled to sell the portion of their production not bound to export on the domestic market without administrative restrictions or special taxation. For the Government of the Socialist Republic of Vietnam For the Council of the European Union ANNEX K AGREED MINUTE The two Parties agree on the establishment of an electronic system for verifying licences in the industrial sector through a computer link between the Ministry of Trade of Vietnam and the European Commission. This system will enable the exchange of data on export licences and import authorisations issued under the provisions of the Agreement. The technical specifications for data exchange will be agreed upon by both Parties through consultations, which will be held by January 1998. For the Government of the Socialist Republic of Vietnam For the Council of the European Union ANNEX L AGREED MINUTE The two Parties reviewed the state of implementation of the Protocol of Understanding concerning access to the Vietnamese market for products of the textile and clothing sector originating in the European Community attached to the agreement initialled on 1 August 1995. In particular, the Community delegation noted that the competent authorities of Vietnam had established a tariff reduction schedule pursuant to paragraph 4 of the said Protocol of Understanding with regard to the priority products listed in Annex II to the Protocol and that tariff reductions according to the schedule had been implemented for 1996 and 1997. The delegation of Vietnam informed the Community delegation that a decision on tariff reductions for the years 1998, 1999, 2000 and 2001 had been taken on 5 November 1997 and confirmed that the progressive and irrevocable tariff reduction schedule will proceed as provided by the said Protocol. For the Government of the Socialist Republic of Vietnam For the Council of the European Union ANNEX M AGREED MINUTE The two Parties agree that they will hold consultations in order to establish quantitative limits for categories 1, 2 and 3 in case imports into the Community of products pertaining to such categories originating in Vietnam should reach 1 500 tonnes, 2 000 tonnes, 1 000 tonnes respectively, in any Agreement year. Such consultations will be held within thirty days from the Community request. For the Government of the Socialist Republic of Vietnam For the Council of the European Union Brussels, 10 September 1998. Sir, I have the honour to ackhnowledge receipt of your letter of 17 November 1997 which reads as follows: Sir, 1. I have the honour to refer to the negotiations held from 29 to 30 September and from 27 to 29 October 1997 between our respective delegations with a view to amending the Agreement between the European Community and the Socialist Republic of Vietnam on trade in textile and clothing products initialled on 15 December 1992 and applied from 1 January 1993, as last amended by the Agreement in the form of an exchange of letters initialled on 1 August 1995 (hereinafter referred to as the Agreement ). 2. As a result of those negotiations it was agreed to amend the Agreement as follows: 2.1 The text of Article 3 is replaced by the following: Article 3 1. Vietnam agrees to limit its exports to the Community of products listed in Annex II to the amounts set out therein for each Agreement year. In the allocation of quantities, for export to the Community, Vietnam shall not discriminate against companies fully or partially owned by Community investors. 2. Exports of textile products set out in Annex II shall be subject to a double-checking system as specified in Protocol A. 3. In administering the quantitative limits referred to in paragraph 1, Vietnam shall ensure that the Community textile industry benefits from utilisation of such limits. In particular, Vietnam undertakes to reserve, as a priority, 30 % of the quantitative limits for firms in that industry for a period of three months beginning on 1 January of each year. For this purpose, contracts made with such firms during the period in question and submitted to the Vietnamese authorities during the same period shall be taken into consideration. 4. To facilitate the implementation of these provisions, the Community shall provide the competent Vietnamese authorities, before 31 October of each year, with a list of interested manufacturers and processors and of the indicative quantity of products requested for each firm. To this end, the firms concerned must make direct contact with the relevant Vietnamese bodies during the period specified in paragraph 3, in order to verify what quantities are available under the reserve referred to in paragraph 3. 5. Subject to the provisions of this Agreement, and without prejudice to the quantitative system applicable to products subject to the operations referred to in Article 4, the Community undertakes to suspend the application of quantitative restrictions currently in force in respect of products covered by this Agreement. 6. Exports of products referred to in Annex IV to the Agreement which are not subject to quantitative limits shall be subject to the double-checking system referred to in paragraph 2.  2.2 The text of Article 7 is replaced by the following: Article 7 Vietnam shall ensure that the supply of raw silk and silk waste to Community industry shall be made at conditions not less favourable than to Vietnamese domestic users.  2.3 The text of Article 9 is replaced by the following: Article 9 1. In any Agreement year, advance use of a portion of the quantitative limit established in Annex II for the following year shall be authorised for each category of products up to 5 % of the quantitative limit for the current year. Amounts delivered in advance shall be deducted from the corresponding quantitative limit established for the following year. 2. Carryover to the corresponding quantitative limit for the following year of amounts not used during any given Agreement year shall be authorised for each product category up to 7 % of the specific quantitative limit for the current year. 3. Transfers between categories 4, 5, 6, 7 and 8 shall be limited to 7 % of the quantitative limit laid down for the category to which the transfer is made. Amounts may be transferred into any category in Groups II, III, IV and V from any category in Groups I, II, III, IV and V up to 7 % of the specific quantitative limit laid down for the category to which the transfer is made. 4. The table of equivalence applicable to the transfers referred to above is given in Annex I to this Agreement. 5. The increase in any category of products resulting from the cumulative application of the provisions in paragraphs 1, 2 and 3 during an Agreement year must not exceed 17 %. 6. The Vietnamese authorities shall give the Community prior notification of any recourse to the provisions of paragraphs 1, 2 and 3.  2.4 The text of Article 10(2) is replaced by the following:  2. Where the Community finds that, under existing arrangements for administrative control, the level of imports of products in a given category covered by paragraph 1 originating in Vietnam exceeds the preceding year's total volume of imports into the Community from all sources of products in that category by the following percentage:  1 % for product categories in Group I,  5 % for product categories in Group IIA,  2,5 % for product categories in Group IIB,  10 % for product categories in Group III,  10 % for product categories in Group IV,  10 % for product categories in Group V, it may request the opening of consultations in accordance with the procedure described in Article 17, with a view to reaching agreement on an appropriate restraint level for the products in that category.  2.5 The text of Article 19(1) is replaced by the following:  1. This agreement shall enter into force on the first day of the month following the date on which the Contracting Parties notify each other of the completion of the procedures necessary for this purpose. It shall be applicable until 31 December 2000. Thereafter, its application shall be automatically extended for a period of one year, unless either Party notifies the other by 30 June 2000 at the latest that it does not agree with the extension. In the event of extension of the Agreement up to 31 December 2001, the quantitative limits for the categories of products set out in Annex II and in the Annex to Protocol B for the year 2001 shall be the amounts set out in those annexes for the year 2000 increased by the percentage of growth applied for each category of products between the years 1999 and 2000.  2.6 Annex I to the Agreement is replaced by Annex A to this letter. 2.7 Annex II to the Agreement is replaced by Annex B to this letter. 2.8 Annex III to the Agreement is deleted. 2.9 Annex IV to the Agreement is replaced by Annex C to this letter. 2.10 The Annex to Protocol B of the Agreement is replaced by Annex D to this letter. 2.11 Protocol C of the Agreement is replaced by Annex E to this letter. 2.12 Annex I to the Protocol of Understanding concerning access to the Vietnamese market for products of the textile and clothing sector originating in the European Community attached to the Agreement initialled on 1 August 1995 is replaced by Annex F to this letter. 2.13 An Agreed Minute on non-discrimination in the implementation of Article 3(1) is attached in Annex G to this letter. 2.14 An Agreed Minute on transitional measures in the implementation of Article 3(3) and (4) during 1998 is attached in Annex H to this letter. 2.15 An Agreed Minute on the conditions applicable to goods produced for the domestic market by companies operating in Vietnam fully or partially owned by Community investors is attached in Annex J to this letter. 2.16 An Agreed Minute on the establishment of an electronic link between the central Vietnamese licensing office and the European Commission's central licence management system (SIGL) is attached in Annex K to this letter. 2.17 An Agreed Minute on the implementation of the irrevocable duty reduction referred to in paragraph 4 of the Protocol of Understanding concerning access to the Vietnamese market for products of the textile and clothing sector originating in the European Community, attached to the Agreement initialled on 1 August 1995 is attached in Annex L to this letter. 2.18 An Agreed Minute on consultations regarding categories 1, 2 and 3 is attached in Annex M to this letter. 3. I should be obliged if you would confirm the agreement of the Socialist Republic of Vietnam to the above amendments. Should this be the case, this letter and its accompanying Annexes, together with your written confirmation shall constitute an Agreement in the form of an Exchange of Letters between the European Community and the Socialist Republic of Vietnam. This Agreement shall enter into force on the first day of the month following the day on which the European Community and the Socialist Republic of Vietnam have notified each other that the internal procedures necessary to this end have been completed. In the meantime, the amendments to the Agreement shall be applied provisionally from 1 January 1998, subject to reciprocity. Please accept, Sir, the assurance of my highest consideration. I have the honour to confirm that my Government is in agreement with the contents of your letter. Please accept, Sir, the assurance of my highest consideration. For the Government of the Socialist Republic of Vietnam ANNEX A ANNEX I PRODUCTS REFERRED TO IN ARTICLE 1 1. When the constitutive material of the products of categories 1 to 114 is not specifically mentioned, these products are to be taken to be made exclusively of wool or of fine hair, of cotton or of man-made fibres. 2. Garments which are not recognisable as being garments for men or boys or as being garments for women or girls are classified with the latter. 3. Where the expression babies' garments  is used, this is meant to cover garments up to and including commercial size 86. GROUP IA Category Description CN code 1997 Table of equivalence pieces/kg g/piece (1) (2) (3) (4) 1 Cotton yarn, not put up for retail sale 5204 11 00 5204 19 00 5205 11 00 5205 12 00 5205 13 00 5205 14 00 5205 15 10 5205 15 90 5205 21 00 5205 22 00 5205 23 00 5205 24 00 5205 26 00 5205 27 00 5205 28 00 5205 31 00 5205 32 00 5205 33 00 5205 34 00 5205 35 10 5205 35 90 5205 41 00 5205 42 00 5205 43 00 5205 44 00 5205 46 00 5205 47 00 5205 48 00 5206 11 00 5206 12 00 5206 13 00 5206 14 00 5206 15 10 5206 15 90 5206 21 00 5206 22 00 5206 23 00 5206 24 00 5206 25 10 5206 25 90 5206 31 00 5206 32 00 5206 33 00 5206 34 00 5206 35 10 5206 35 90 5206 41 00 5206 42 00 5206 43 00 5206 44 00 5206 45 10 5206 45 90 ex 5604 90 00 2 Woven fabrics of cotton, other than gauze, terry fabrics, narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics 5208 11 10 5208 11 90 5208 12 11 5208 12 13 5208 12 15 5208 12 19 5208 12 91 5208 12 93 5208 12 95 5208 12 99 5208 13 00 5208 19 00 5208 21 10 5208 21 90 5208 22 11 5208 22 13 5208 22 15 5208 22 19 5208 22 91 5208 22 93 5208 22 95 5208 22 99 5208 23 00 5208 29 00 5208 31 00 5208 32 11 5208 32 13 5208 32 15 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 5209 11 00 5209 12 00 5209 19 00 5209 21 00 5209 22 00 5209 29 00 5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 5210 11 10 5210 11 90 5210 12 00 5210 19 00 5210 21 10 5210 21 90 5210 22 00 5210 29 00 5210 31 10 5210 31 90 5210 32 00 5210 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 5211 11 00 5211 12 00 5211 19 00 5211 21 00 5211 22 00 5211 29 00 5211 31 00 5211 32 00 5211 39 00 5211 41 00 5211 42 00 5211 43 00 5211 49 10 5211 49 90 5211 51 00 5211 52 00 5211 59 00 5212 11 10 5212 11 90 5212 12 10 5212 12 90 5212 13 10 5212 13 90 5212 14 10 5212 14 90 5212 15 10 5212 15 90 5212 21 10 5212 21 90 5212 22 10 5212 22 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 ex 5811 00 00 ex 6308 00 00 2(a) Of which: Other than unbleached or bleached 5208 31 00 5208 32 11 5208 32 13 5208 32 15 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 5210 31 10 5210 31 90 5210 32 00 5210 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 5211 31 00 5211 32 00 5211 39 00 5211 41 00 5211 42 00 5211 43 00 5211 49 10 5211 49 90 5211 51 00 5211 52 00 5211 59 00 5212 13 10 5212 13 90 5212 14 10 5212 14 90 5212 15 10 5212 15 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 ex 5811 00 00 ex 6308 00 00 3 Woven fabrics of synthetic fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics 5512 11 00 5512 19 10 5512 19 90 5512 21 00 5512 29 10 5512 29 90 5512 91 00 5512 99 10 5512 99 90 5513 11 10 5513 11 30 5513 11 90 5513 12 00 5513 13 00 5513 19 00 5513 21 10 5513 21 30 5513 21 90 5513 22 00 5513 23 00 5513 29 00 5513 31 00 5513 32 00 5513 33 00 5513 39 00 5513 41 00 5513 42 00 5513 43 00 5513 49 00 5514 11 00 5514 12 00 5514 13 00 5514 19 00 5514 21 00 5514 22 00 5514 23 00 5514 29 00 5514 31 00 5514 32 00 5514 33 00 5514 39 00 5514 41 00 5514 42 00 5514 43 00 5514 49 00 5515 11 10 5515 11 30 5515 11 90 5515 12 10 5515 12 30 5515 12 90 5515 13 11 5515 13 19 5515 13 91 5515 13 99 5515 19 10 5515 19 30 5515 19 90 5515 21 10 5515 21 30 5515 21 90 5515 22 11 5515 22 19 5515 22 91 5515 22 99 5515 29 10 5515 29 30 5515 29 90 5515 91 10 5515 91 30 5515 91 90 5515 92 11 5515 92 19 5515 92 91 5515 92 99 5515 99 10 5515 99 30 5515 99 90 5803 90 30 ex 5905 00 70 ex 6308 00 00 3(a) Of which: Other than unbleached or bleached 5512 19 10 5512 19 90 5512 29 10 5512 29 90 5512 99 10 5512 99 90 5513 21 10 5513 21 30 5513 21 90 5513 22 00 5513 23 00 5513 29 00 5513 31 00 5513 32 00 5513 33 00 5513 39 00 5513 41 00 5513 42 00 5513 43 00 5513 49 00 5514 21 00 5514 22 00 5514 23 00 5514 29 00 5514 31 00 5514 32 00 5514 33 00 5514 39 00 5514 41 00 5514 42 00 5514 43 00 5514 49 00 5515 11 30 5515 11 90 5515 12 30 5515 12 90 5515 13 19 5515 13 99 5515 19 30 5515 19 90 5515 21 30 5515 21 90 5515 22 19 5515 22 99 5515 29 30 5515 29 90 5515 91 30 5515 91 90 5515 92 19 5515 92 99 5515 99 30 5515 99 90 ex 5803 90 30 ex 5905 00 70 ex 6308 00 00 GROUP IB 4 Shirts, T-shirts, lightweight fine knit roll, polo or turtle necked jumpers and pullovers (other than of wool or fine animal hair), undervests and the like, knitted or crocheted 6105 10 00 6105 20 10 6105 20 90 6105 90 10 6109 10 00 6109 90 10 6109 90 30 6110 20 10 6110 30 10 6,48 154 5 Jerseys, pullovers, slip-overs, waistcoats, twinsets, cardigans, bed-jackets and jumpers (other than jackets and blazers), anoraks, windcheaters, waister jackets and the like, knitted or crocheted 6101 10 90 6101 20 90 6101 30 90 6102 10 90 6102 20 90 6102 30 90 6110 10 10 6110 10 31 6110 10 35 6110 10 38 6110 10 91 6110 10 95 6110 10 98 6110 20 91 6110 20 99 6110 30 91 6110 30 99 4,53 221 6 Men's or boys' woven breeches, shorts other than swimwear and trousers (including slacks); women's or girls' woven trousers and slacks, of wool, of cotton or of man-made fibres; lower parts of tracksuits with lining, other than category 16 or 29, of cotton or of man-made fibres 6203 41 10 6203 41 90 6203 42 31 6203 42 33 6203 42 35 6203 42 90 6203 43 19 6203 43 90 6203 49 19 6203 49 50 6204 61 10 6204 62 31 6204 62 33 6204 62 39 6204 63 18 6204 69 18 6211 32 42 6211 33 42 6211 42 42 6211 43 42 1,76 568 7 Women's or girls' blouses, shirts and shirt-blouses, whether or not knitted or crocheted, of wool, cotton or man-made fibres 6106 10 00 6106 20 00 6106 90 10 6206 20 00 6206 30 00 6206 40 00 5,55 180 8 Men's or boys' shirts, other than knitted or crocheted, of wool, cotton or man-made fibres 6205 10 00 6205 20 00 6205 30 00 4,60 217 GROUP IIA 9 Terry towelling and similar woven terry fabrics of cotton; toilet linen and kitchen linen, other than knitted or crocheted, of terry towelling and woven terry fabrics, of cotton 5802 11 00 5802 19 00 ex 6302 60 00 20 Bed linen, other than knitted or crocheted 6302 21 00 6302 22 90 6302 29 90 6302 31 10 6302 31 90 6302 32 90 6302 39 90 22 Yarn of staple or waste synthetic fibres, not put up for retail sale 5508 10 11 5508 10 19 5509 11 00 5509 12 00 5509 21 10 5509 21 90 5509 22 10 5509 22 90 5509 31 10 5509 31 90 5509 32 10 5509 32 90 5509 41 10 5509 41 90 5509 42 10 5509 42 90 5509 51 00 5509 52 10 5509 52 90 5509 53 00 5509 59 00 5509 61 10 5509 61 90 5509 62 00 5509 69 00 5509 91 10 5509 91 90 5509 92 00 5509 99 00 22(a) Of which acrylic ex 5508 10 19 5509 31 10 5509 31 90 5509 32 10 5509 32 90 5509 61 10 5509 61 90 5509 62 00 5509 69 00 23 Yarn of staple or waste artificial fibres, not put up for retail sale 5508 20 10 5510 11 00 5510 12 00 5510 20 00 5510 30 00 5510 90 00 32 Woven pile fabrics and chenille fabrics (other than terry towelling or terry fabrics of cotton and narrow woven fabrics) and tufted textile surfaces, of wool, of cotton or of man-made textile fibres 5801 10 00 5801 21 00 5801 22 00 5801 23 00 5801 24 00 5801 25 00 5801 26 00 5801 31 00 5801 32 00 5801 33 00 5801 34 00 5801 35 00 5801 36 00 5802 20 00 5802 30 00 32(a) Of which: Cotton corduroy 5801 22 00 39 Table linen, toilet and kitchen linen, other than knitted or crocheted, other than of terry towelling or similar terry fabrics of cotton 6302 51 10 6302 51 90 6302 53 90 ex 6302 59 00 6302 91 10 6302 91 90 6302 93 90 ex 6302 99 00 GROUP IIB 12 Pantyhose and tights, stockings, understockings, socks, ankle socks, sockettes and the like, knitted or crocheted, other than for babies, including stockings for varicose veins, other than products of category 70 6115 12 00 6115 19 10 6115 19 90 6115 20 11 6115 20 90 6115 91 00 6115 92 00 6115 93 10 6115 93 30 6115 93 99 6115 99 00 24,3 pairs 41 13 Men's or boys' underpants and briefs, women's or girls' knickers and briefs, knitted or crocheted, of wool, cotton or man-made fibres 6107 11 00 6107 12 00 6107 19 00 6108 21 00 6108 22 00 6108 29 00 17 59 14 Men's or boys' woven overcoats, raincoats and other coats, cloaks and capes, of wool, of cotton or of man-made textile fibres (other than parkas) (of category 21) 6201 11 00 ex 6201 12 10 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 6210 20 00 0,72 1 389 15 Women's or girls' woven overcoats, raincoats and other coats, cloaks and capes; jackets and blazers, of wool, of cotton or of man-made textile fibres (other than parkas) (of category 21) 6202 11 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6204 31 00 6204 32 90 6204 33 90 6204 39 19 6210 30 00 0,84 1 190 16 Men's or boys' suits and ensembles, other than knitted or crocheted, of wool, of cotton or of man-made fibres, excluding ski suits; men's or boys' tracksuits with lining, with an outer shell of a single identical fabric, of cotton or of man-made fibres 6203 11 00 6203 12 00 6203 19 10 6203 19 30 6203 21 00 6203 22 80 6203 23 80 6203 29 18 6211 32 31 6211 33 31 0,80 1250 17 Men's or boys' jackets and blazers, other than knitted or crocheted, of wool, of cotton or of man-made fibres 6203 31 00 6203 32 90 6203 33 90 6203 39 19 1,43 700 18 Men's or boys' singlets and other vests, underpants, briefs, nightshirts, pyjamas, bathrobes, dressing gowns and similar articles, other than knitted or crocheted 6207 11 00 6207 19 00 6207 21 00 6207 22 00 6207 29 00 6207 91 10 6207 91 90 6207 92 00 6207 99 00 Women's or girls' singlets and other vests, slips, petticoats, briefs, panties, nightdresses, pyjamas, negligees, bathrobes, dressing gowns and similar articles, other than knitted or crocheted 6208 11 00 6208 19 10 6208 19 90 6208 21 00 6208 22 00 6208 29 00 6208 91 11 6208 91 19 6208 91 90 6208 92 10 6208 92 90 6208 99 00 19 Handkerchiefs, other than knitted or crocheted 6213 20 00 6213 90 00 59 17 21 Parkas; anoraks, windcheaters, waister jackets and the like, other than knitted or crocheted, of wool, of cotton or man-made fibres; upper parts of tracksuits with lining, other than category 16 or 29, of cotton or of man-made fibres 6201 12 10 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 6201 91 00 6201 92 00 6201 93 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6202 91 00 6202 92 00 6202 93 00 6211 32 41 6211 33 41 6211 42 41 6211 43 41 2,3 435 24 Men's or boys' nightshirts, pyjamas, bathrobes, dressing gowns and similar articles, knitted or crocheted 6107 21 00 6107 22 00 6107 29 00 6107 91 10 6107 91 90 6107 92 00 ex 6107 99 00 Women's or girls' nightdresses, pyjamas, negligees, bathrobes, dressing gowns and similar articles, knitted or crocheted 6108 31 10 6108 31 90 6108 32 11 6108 32 19 6108 32 90 6108 39 00 6108 91 10 6108 91 90 6108 92 00 6108 99 10 3,9 257 26 Women's or girls' dresses, of wool, of cotton or of man-made fibres 6104 41 00 6104 42 00 6104 43 00 6104 44 00 6204 41 00 6204 42 00 6204 43 00 6204 44 00 3,1 323 27 Women's or girls' skirts, including divided skirts 6104 51 00 6104 52 00 6104 53 00 6104 59 00 6204 51 00 6204 52 00 6204 53 00 6204 59 10 2,6 385 28 Trousers, bib and brace overalls, breeches and shorts (other than swimwear), knitted or crocheted, of wool, of cotton or of man-made fibres 6103 41 10 6103 41 90 6103 42 10 6103 42 90 6103 43 10 6103 43 90 6103 49 10 6103 49 91 6104 61 10 6104 61 90 6104 62 10 6104 62 90 6104 63 10 6104 63 90 6104 69 10 6104 69 91 1,61 620 29 Women's or girls' suits and ensembles, other than knitted or crocheted, of wool, of cotton or of man-made fibres, excluding ski suits; women's or girls' tracksuits with lining, with an outer shell of an identical fabric, of cotton or of man-made fibres 6204 11 00 6204 12 00 6204 13 00 6204 19 10 6204 21 00 6204 22 80 6204 23 80 6204 29 18 6211 42 31 6211 43 31 1,37 730 31 Brassieres, woven, knitted or crocheted 6212 10 00 18,2 55 68 Babies' garments and clothing accessories, excluding babies' gloves, mittens and mitts of categories 10 and 87, and babies' stockings, socks and sockettes, other than knitted or crocheted, of category 88 6111 10 90 6111 20 90 6111 30 90 ex 6111 90 00 ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 73 Tracksuits of knitted or crocheted fabric, of wool, of cotton or of man-made textile fibres 6112 11 00 6112 12 00 6112 19 00 1,67 600 76 Men's or boys' industrial or occupational clothing, other than knitted or crocheted 6203 22 10 6203 23 10 6203 29 11 6203 32 10 6203 33 10 6203 39 11 6203 42 11 6203 42 51 6203 43 11 6203 43 31 6203 49 11 6203 49 31 6211 32 10 6211 33 10 Women's or girls' aprons, smock overalls and other industrial or occupational clothing, other than knitted or crocheted 6204 22 10 6204 23 10 6204 29 11 6204 32 10 6204 33 10 6204 39 11 6204 42 11 6204 42 51 6204 43 11 6204 43 31 6204 49 11 6204 49 31 6211 42 10 6211 43 10 77 Ski suits, other than knitted or crocheted ex 6211 20 00 78 Garments, other than knitted or crocheted, excluding garments of categories 6, 7, 8, 14, 15, 16, 17, 18, 21, 26, 27, 29, 68, 72, 76 and 77 6203 41 30 6203 42 59 6203 43 39 6203 49 39 6204 61 80 6204 61 90 6204 62 59 6204 62 90 6204 63 39 6204 63 90 6204 69 39 6204 69 50 6210 40 00 6210 50 00 6211 31 00 6211 32 90 6211 33 90 6211 41 00 6211 42 90 6211 43 90 83 Overcoats, jackets, blazers and other garments, including ski suits, knitted or crocheted, excluding garments of categories 4, 5, 7, 13, 24, 26, 27, 28, 68, 69, 72, 73, 74, 75 6101 10 10 6101 20 10 6101 30 10 6102 10 10 6102 20 10 6102 30 10 6103 31 00 6103 32 00 6103 33 00 ex 6103 39 00 6104 31 00 6104 32 00 6104 33 00 ex 6104 39 00 6112 20 00 6113 00 90 6114 10 00 6114 20 00 6114 30 00 GROUP IIIA 33 Woven fabrics of synthetic filament yarn obtained from strip or the like of polyethylene or polypropylene, less than 3 m wide 5407 20 11 Sacks and bags, of a kind used for the packing of goods, not knitted or crocheted, obtained from strip or the like 6305 32 81 6305 32 89 6305 33 91 6305 33 99 34 Woven fabrics of synthetic filament yarn, obtained from strip or the like of polyethylene or polypropylene, 3 m or more wide 5407 20 19 35 Woven fabrics of synthetic fibres (continuous), other than those for tyres of category 114 5407 10 00 5407 20 90 5407 30 00 5407 41 00 5407 42 00 5407 43 00 5407 44 00 5407 51 00 5407 52 00 5407 53 00 5407 54 00 5407 61 10 5407 61 30 5407 61 50 5407 61 90 5407 69 10 5407 69 90 5407 71 00 5407 72 00 5407 73 00 5407 74 00 5407 81 00 5407 82 00 5407 83 00 5407 84 00 5407 91 00 5407 92 00 5407 93 00 5407 94 00 ex 5811 00 00 ex 5905 00 70 35(a) Of which: Other than unbleached or bleached ex 5407 10 00 ex 5407 20 90 ex 5407 30 00 5407 42 00 5407 43 00 5407 44 00 5407 52 00 5407 53 00 5407 54 00 5407 61 30 5407 61 50 5407 61 90 5407 69 90 5407 72 00 5407 73 00 5407 74 00 5407 82 00 5407 83 00 5407 84 00 5407 92 00 5407 93 00 5407 94 00 ex 5811 00 00 ex 5905 00 70 36 Woven fabrics of continuous artificial fibres, other than those for tyres of category 114 5408 10 00 5408 21 00 5408 22 10 5408 22 90 5408 23 10 5408 23 90 5408 24 00 5408 31 00 5408 32 00 5408 33 00 5408 34 00 ex 5811 00 00 ex 5905 00 70 36(a) Of which: Other than unbleached or bleached ex 5408 10 00 5408 22 10 5408 22 90 5408 23 10 5408 23 90 5408 24 00 5408 32 00 5408 33 00 5408 34 00 ex 5811 00 00 ex 5905 00 70 37 Woven fabrics of artificial staple fibres 5516 11 00 5516 12 00 5516 13 00 5516 14 00 5516 21 00 5516 22 00 5516 23 10 5516 23 90 5516 24 00 5516 31 00 5516 32 00 5516 33 00 5516 34 00 5516 41 00 5516 42 00 5516 43 00 5516 44 00 5516 91 00 5516 92 00 5516 93 00 5516 94 00 5803 90 50 ex 5905 00 70 37(a) Of which: Other than unbleached or bleached 5516 12 00 5516 13 00 5516 14 00 5516 22 00 5516 23 10 5516 23 90 5516 24 00 5516 32 00 5516 33 00 5516 34 00 5516 42 00 5516 43 00 5516 44 00 5516 92 00 5516 93 00 5516 94 00 ex 5803 90 50 ex 5905 00 70 38A Knitted or crocheted synthetic curtain fabric including net curtain fabric 6002 43 11 6002 93 10 38B Net curtains, other than knitted or crocheted ex 6303 91 00 ex 6303 92 90 ex 6303 99 90 40 Woven curtains (including drapes, interior blinds, curtain and bed valances and other furnishing articles), other than knitted or crocheted, of wool, of cotton or of man-made fibres ex 6303 91 00 ex 6303 92 90 ex 6303 99 90 6304 19 10 ex 6304 19 90 6304 92 00 ex 6304 93 00 ex 6304 99 00 41 Yarn of synthetic filament (continuous), not put up for retail sale, other than non-textured single yarn untwisted or with a twist of not more than 50 turns per metre 5401 10 11 5401 10 19 5402 10 10 5402 10 90 5402 20 00 5402 31 00 5402 32 00 5402 33 00 5402 39 10 5402 39 90 5402 49 10 5402 49 91 5402 49 99 5402 51 00 5402 52 00 5402 59 10 5402 59 90 5402 61 00 5402 62 00 5402 69 10 5402 69 90 ex 5604 20 00 ex 5604 90 00 42 Yarn of continuous man-made fibres, not put up for retail sale 5401 20 10 Yarn of artificial fibres; yarn of artificial filaments, not put up for retail sale, other than single yarn of viscose rayon untwisted or with a twist of not more than 250 turns per metre and single non-textured yarn of cellulose acetate 5403 10 00 5403 20 10 5403 20 90 ex 5403 32 00 5403 33 90 5403 39 00 5403 41 00 5403 42 00 5403 49 00 ex 5604 20 00 43 Yarn of man-made filament, yarn of staple artificial fibres, cotton yarn, put up for retail sale 5204 20 00 5207 10 00 5207 90 00 5401 10 90 5401 20 90 5406 10 00 5406 20 00 5508 20 90 5511 30 00 46 Carded or combed sheep's or lambs' wool or other fine animal hair 5105 10 00 5105 21 00 5105 29 00 5105 30 10 5105 30 90 47 Yarn of carded sheep's or lambs' wool (woollen yarn) or of carded fine animal hair, not put up for retail sale 5106 10 10 5106 10 90 5106 20 11 5106 20 19 5106 20 91 5106 20 99 5108 10 10 5108 10 90 48 Yarn of combed sheep's or lambs' wool (worsted yarn) or of combed fine animal hair, not put up for retail sale 5107 10 10 5107 10 90 5107 20 10 5107 20 30 5107 20 51 5107 20 59 5107 20 91 5107 20 99 5108 20 10 5108 20 90 49 Yarn of sheep's or lambs' wool or of fine animal hair, put up for retail sale 5109 10 10 5109 10 90 5109 90 10 5109 90 90 50 Woven fabrics of sheep's or lambs' wool or of fine animal hair 5111 11 11 5111 11 19 5111 11 91 5111 11 99 5111 19 11 5111 19 19 5111 19 31 5111 19 39 5111 19 91 5111 19 99 5111 20 00 5111 30 10 5111 30 30 5111 30 90 5111 90 10 5111 90 91 5111 90 93 5111 90 99 5112 11 10 5112 11 90 5112 19 11 5112 19 19 5112 19 91 5112 19 99 5112 20 00 5112 30 10 5112 30 30 5112 30 90 5112 90 10 5112 90 91 5112 90 93 5112 90 99 51 Cotton, carded or combed 5203 00 00 53 Cotton gauze 5803 10 00 54 Artificial staple fibres, including waste, carded, combed or otherwise processed for spinning 5507 00 00 55 Synthetic staple fibres, including waste, carded or combed or otherwise processed for spinning 5506 10 00 5506 20 00 5506 30 00 5506 90 10 5506 90 91 5506 90 99 56 Yarn of synthetic staple fibres (including waste), put up for retail sale 5508 10 90 5511 10 00 5511 20 00 58 Carpets, carpetines and rugs, knotted (made up or not) 5701 10 10 5701 10 91 5701 10 93 5701 10 99 5701 90 10 5701 90 90 59 Carpets and other textile floor coverings, other than the carpets of category 58 5702 10 00 5702 31 10 5702 31 30 5702 31 90 5702 32 10 5702 32 90 5702 39 10 5702 41 10 5702 41 90 5702 42 10 5702 42 90 5702 49 10 5702 51 00 5702 52 00 ex 5702 59 00 5702 91 00 5702 92 00 ex 5702 99 00 5703 10 10 5703 10 90 5703 20 11 5703 20 19 5703 20 91 5703 20 99 5703 30 11 5703 30 19 5703 30 51 5703 30 59 5703 30 91 5703 30 99 5703 90 10 5703 90 90 5704 10 00 5704 90 00 5705 00 10 5705 00 31 5705 00 39 ex 5705 00 90 60 Tapestries, hand-made, of the type Gobelins, Flanders, Aubusson, Beauvais and the like, and needleworked tapestries (for example, petit point and cross stitch) made in panels and the like by hand 5805 00 00 61 Narrow woven fabrics, and narrow fabrics (bolduc) consisting of warp without weft assembled by means of an adhesive, other than labels and similar articles of category 62. Elastic fabrics and trimmings (not knitted or crocheted), made from textile materials assembled from rubber thread ex 5806 10 00 5806 20 00 5806 31 10 5806 31 90 5806 32 10 5806 32 90 5806 39 00 5806 40 00 62 Chenille yarn (including flock chenille yarn), gimped yarn (other than metallised yarn and gimped horsehair yarn) 5606 00 91 5606 00 99 Tulle and other net fabrics but not including woven, knitted or crocheted fabrics, hand or mechanically-made lace, in the piece, in strips or in motifs 5804 10 11 5804 10 19 5804 10 90 5804 21 10 Labels, badges and the like of textile materials, not embroidered, in the piece, in strips or cut to shape or size, woven 5807 10 10 5807 10 90 Braids and ornamental trimmings in the piece; tassels, pompons and the like 5808 10 00 5808 90 00 Embroidery, in the piece, in strips or in motifs 5810 10 10 5810 10 90 5810 91 10 5810 91 90 5810 92 10 5810 92 90 5810 99 10 5810 99 90 63 Knitted or crocheted fabric of synthetic fibres containing by weight 5 % or more of elastomeric yarn and knitted or crocheted fabric containing by weight 5 % or more of rubber thread 5906 91 00 ex 6002 10 10 6002 10 90 ex 6002 30 10 6002 30 90 Raschel lace and long-pile fabric of synthetic fibres ex 6001 10 00 6002 20 31 6002 43 19 65 Knitted or crocheted fabric other than those of categories 38A and 63, of wool, of cotton or of man-made fibres 5606 00 10 ex 6001 10 00 6001 21 00 6001 22 00 6001 29 10 6001 91 10 6001 91 30 6001 91 50 6001 91 90 6001 92 10 6001 92 30 6001 92 50 6001 92 90 6001 99 10 ex 6002 10 10 6002 20 10 6002 20 39 6002 20 50 6002 20 70 ex 6002 30 10 6002 41 00 6002 42 10 6002 42 30 6002 42 50 6002 42 90 6002 43 31 6002 43 33 6002 43 35 6002 43 39 6002 43 50 6002 43 91 6002 43 93 6002 43 95 6002 43 99 6002 91 00 6002 92 10 6002 92 30 6002 92 50 6002 92 90 6002 93 31 6002 93 33 6002 93 35 6002 93 39 6002 93 91 6002 93 99 66 Travelling rugs and blankets, other than knitted or crocheted, of wool, of cotton or of man-made fibres 6301 10 00 6301 20 91 6301 20 99 6301 30 90 ex 6301 40 90 ex 6301 90 90 GROUP IIIB 10 Gloves, mittens and mitts, knitted or crocheted 6111 10 10 6111 20 10 6111 30 10 ex 6111 90 00 6116 10 20 6116 10 80 6116 91 00 6116 92 00 6116 93 00 6116 99 00 17 pairs 59 67 Knitted or crocheted clothing accessories other than for babies; household linen of all kinds, knitted or crocheted; curtains (including drapes) and interior blinds, curtain or bed valances and other furnishing articles knitted or crocheted; knitted or crocheted blankets and travelling-rugs, other knitted or crocheted articles including parts of garments or of clothing accessories 5807 90 90 6113 00 10 6117 10 00 6117 20 00 6117 80 10 6117 80 90 6117 90 00 6301 20 10 6301 30 10 6301 40 10 6301 90 10 6302 10 10 6302 10 90 6302 40 00 ex 6302 60 00 6303 11 00 6303 12 00 6303 19 00 6304 11 00 6304 91 00 ex 6305 20 00 6305 32 11 ex 6305 32 90 6305 33 10 ex 6305 39 00 ex 6305 90 00 6307 10 10 6307 90 10 67(a) Of which: Sacks and bags of a kind used for the packing of goods, made from polyethylene or polypropylene strip 6305 32 11 6305 33 10 69 Women's or girls' slips and petticoats, knitted or crocheted 6108 11 10 6108 11 90 6108 19 10 6108 19 90 7,8 128 70 Pantyhose and tights of synthetic fibres, measuring per single yarn less than 67 decitex (6,7 tex) 6115 11 00 6115 20 19 Women's full-length hosiery of synthetic fibres 6115 93 91 30,4 pairs 33 72 Swimwear, of wool, of cotton or of man-made fibres 6112 31 10 6112 31 90 6112 39 10 6112 39 90 6112 41 10 6112 41 90 6112 49 10 6112 49 90 6211 11 00 6211 12 00 9,7 103 74 Women's or girls' knitted or crocheted suits and ensembles, of wool, of cotton or of man-made fibres, excluding ski suits 6104 11 00 6104 12 00 6104 13 00 ex 6104 19 00 6104 21 00 6104 22 00 6104 23 00 ex 6104 29 00 1,54 650 75 Men's or boys' knitted or crocheted suits and ensembles, of wool, of cotton or of man-made fibres, excluding ski suits 6103 11 00 6103 12 00 6103 19 00 6103 21 00 6103 22 00 6103 23 00 6103 29 00 0,80 1 250 84 Shawls, scarves, mufflers, mantillas, veils and the like other than knitted or crocheted, of wool, of cotton or of man-made fibres 6214 20 00 6214 30 00 6214 40 00 6214 90 10 85 Ties, bow ties and cravats other than knitted or crocheted, of wool, of cotton or of man-made fibres 6215 20 00 6215 90 00 17,9 56 86 Corsets, corset belts, suspender belts, braces, suspenders, garters and the like, and parts thereof, whether or not knitted or crocheted 6212 20 00 6212 30 00 6212 90 00 8,8 114 87 Gloves, mittens and mitts, not knitted or crocheted ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 6216 00 00 88 Stockings, socks and sockettes, not knitted or crocheted; other clothing accessories, parts of garments or of clothing accessories, other than for babies, other than knitted or crocheted ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 6217 10 00 ex 6217 90 00 90 Twine, cordage, ropes and cables of synthetic fibres, plaited or not 5607 41 00 5607 49 11 5607 49 19 5607 49 90 5607 50 11 5607 50 19 5607 50 30 5607 50 90 91 Tents 6306 21 00 6306 22 00 6306 29 00 93 Sacks and bags, of a kind used for the packing of goods of woven fabrics, other than made from polyethylene or polypropylene strip ex 6305 20 00 ex 6305 32 90 ex 6305 39 00 94 Wadding of textile materials and articles thereof; textile fibres, not exceeding 5 mm in length (flock), textile dust and mill neps 5601 10 10 5601 10 90 5601 21 10 5601 21 90 5601 22 10 5601 22 91 5601 22 99 5601 29 00 5601 30 00 95 Felt and articles thereof, whether or not impregnated or coated, other than floor coverings 5602 10 19 5602 10 31 5602 10 39 5602 10 90 5602 21 00 5602 29 90 5602 90 00 ex 5807 90 10 ex 5905 00 70 6210 10 10 6307 90 91 96 Non-woven fabrics and articles of such fabrics, whether or not impregnated, coated, covered or laminated 5603 11 10 5603 11 90 5603 12 10 5603 12 90 5603 13 10 5603 13 90 5603 14 10 5603 14 90 5603 91 10 5603 91 90 5603 92 10 5603 92 90 5603 93 10 5603 93 90 5603 94 10 5603 94 90 ex 5807 90 10 ex 5905 00 70 6210 10 91 6210 10 99 ex 6301 40 90 ex 6301 90 90 6302 22 10 6302 32 10 6302 53 10 6302 93 10 6303 92 10 6303 99 10 ex 6304 19 90 ex 6304 93 00 ex 6304 99 00 ex 6305 32 90 ex 6305 39 00 6307 10 30 ex 6307 90 99 97 Nets and netting made of twine, cordage or rope and made-up fishing nets of yarn, twine, cordage or rope 5608 11 11 5608 11 19 5608 11 91 5608 11 99 5608 19 11 5608 19 19 5608 19 31 5608 19 39 5608 19 91 5608 19 99 5608 90 00 98 Other articles made from yarn, twine, cordage, rope or cables, other than textile fabrics, articles made from such fabrics and articles of category 97 5609 00 00 5905 00 10 99 Textile fabrics coated with gum or amylaceous substances, of a kind used for the outer covers of books and the like; tracing cloth; prepared painting canvas; buckram and similar stiffened textile fabrics of a kind used for hat foundations 5901 10 00 5901 90 00 Linoleum, whether or not cut to shape; floor coverings consisting of a coating or covering applied on a textile backing, whether or not cut to shape 5904 10 00 5904 91 10 5904 91 90 5904 92 00 Rubberised textile fabrics, not knitted or crocheted, excluding those for tyres 5906 10 10 5906 10 90 5906 99 10 5906 99 90 Textile fabrics otherwise impregnated or coated; painted canvas being theatrical scenery, studio back-cloths, other than of category 100 5907 00 10 5907 00 90 100 Textile fabrics impregnated, coated, covered or laminated with preparations of cellulose derivatives or of other artificial plastic materials 5903 10 10 5903 10 90 5903 20 10 5903 20 90 5903 90 10 5903 90 91 5903 90 99 101 Twine, cordage, ropes and cables, plaited or not, other than of synthetic fibres ex 5607 90 00 109 Tarpaulins, sails, awnings, and sunblinds 6306 11 00 6306 12 00 6306 19 00 6306 31 00 6306 39 00 110 Woven pneumatic mattresses 6306 41 00 6306 49 00 111 Camping goods, woven, other than pneumatic mattresses and tents 6306 91 00 6306 99 00 112 Other made up textile articles, woven, excluding those of categories 113 and 114 6307 20 00 ex 6307 90 99 113 Floorcloths, dishcloths and dusters, other than knitted or crocheted 6307 10 90 114 Woven fabrics and articles for technical uses 5902 10 10 5902 10 90 5902 20 10 5902 20 90 5902 90 10 5902 90 90 5908 00 00 5909 00 10 5909 00 90 5910 00 00 5911 10 00 ex 5911 20 00 5911 31 11 5911 31 19 5911 31 90 5911 32 10 5911 32 90 5911 40 00 5911 90 10 5911 90 90 GROUP IV 115 Flax or ramie yarn 5306 10 11 5306 10 19 5306 10 31 5306 10 39 5306 10 50 5306 10 90 5306 20 11 5306 20 19 5306 20 90 5308 90 11 5308 90 13 5308 90 19 117 Woven fabrics of flax or of ramie 5309 11 11 5309 11 19 5309 11 90 5309 19 10 5309 19 90 5309 21 10 5309 21 90 5309 29 10 5309 29 90 5311 00 10 5803 90 90 5905 00 31 5905 00 39 118 Table linen, toilet linen and kitchen of flax or ramie, other than knitted or crocheted 6302 29 10 6302 39 10 6302 39 30 6302 52 00 ex 6302 59 00 6302 92 00 ex 6302 99 00 120 Curtains (including drapes), interior blinds, curtain and bed valances and other furnishing articles, not knitted or crocheted, of flax or ramie ex 6303 99 90 6304 19 30 ex 6304 99 00 121 Twine, cordage, ropes and cables, plaited or not, of flax or ramie ex 5607 90 00 122 Sacks and bags, of a kind used for the packing of goods, used, of flax, other than knitted or crocheted ex 6305 90 00 123 Woven pile fabrics and chenille fabrics of flax or ramie, other than narrow woven fabrics 5801 90 10 Shawls, scarves, mufflers, mantillas, veils and the like, of flax or ramie, other than knitted or crocheted ex 6214 90 90 GROUP V 124 Synthetic staple fibres 5501 10 00 5501 20 00 5501 30 00 5501 90 00 5503 10 11 5503 10 19 5503 10 90 5503 20 00 5503 30 00 5503 40 00 5503 90 10 5503 90 90 5505 10 10 5505 10 30 5505 10 50 5505 10 70 5505 10 90 125A Synthetic filament yarn (continuous) not put up for retail sale, other than yarn of category 41 5402 41 10 5402 41 30 5402 41 90 5402 42 00 5402 43 10 5402 43 90 125B Monofilament, strip (artificial straw and the like) and imitation catgut of synthetic materials 5404 10 10 5404 10 90 5404 90 11 5404 90 19 5404 90 90 ex 5604 20 00 ex 5604 90 00 126 Artificial staple fibres 5502 00 10 5502 00 40 5502 00 80 5504 10 00 5504 90 00 5505 20 00 127A Yarn of artificial filaments (continuous) not put up for retail sale, other than yarn of category 42 5403 31 00 ex 5403 32 00 5403 33 10 127B Monofilament, strip (artificial straw and the like) and imitation catgut of artificial textile materials 5405 00 00 ex 5604 90 00 128 Coarse animal hair, carded or combed 5105 40 00 129 Yarn of coarse animal hair or of horsehair 5110 00 00 130A Silk yarn other than yarn spun from silk waste 5004 00 10 5004 00 90 5006 00 10 130B Silk yarn other than of category 130A; silk-worm gut 5005 00 10 5005 00 90 5006 00 90 ex 5604 90 00 131 Yarn of other vegetable textile fibres 5308 90 90 132 Paper yarn 5308 30 00 133 Yarn of true hemp 5308 20 10 5308 20 90 134 Metallised yarn 5605 00 00 135 Woven fabrics of coarse animal hair or of horsehair 5113 00 00 136 Woven fabrics of silk or of silk waste 5007 10 00 5007 20 11 5007 20 19 5007 20 21 5007 20 31 5007 20 39 5007 20 41 5007 20 51 5007 20 59 5007 20 61 5007 20 69 5007 20 71 5007 90 10 5007 90 30 5007 90 50 5007 90 90 5803 90 10 ex 5905 00 90 ex 5911 20 00 137 Woven pile fabrics and chenille fabrics and narrow woven fabrics of silk, or of silk waste ex 5801 90 90 ex 5806 10 00 138 Woven fabrics of paper yarn and other textile fibres other than of ramie 5311 00 90 ex 5905 00 90 139 Woven fabrics of metal threads or of metallised yarn 5809 00 00 140 Knitted or crocheted fabric of textile material other than wool or fine animal hair, cotton or man-made fibres ex 6001 10 00 6001 29 90 6001 99 90 6002 20 90 6002 49 00 6002 99 00 141 Travelling rugs and blankets of textile material other than wool or fine animal hair, cotton or man-made fibres ex 6301 90 90 142 Carpets and other textile floor coverings of sisal, of other fibres of the Agave family or of Manila hemp ex 5702 39 90 ex 5702 49 90 ex 5702 59 00 ex 5702 99 00 ex 5705 00 90 144 Felt of coarse animal hair 5602 10 35 5602 29 10 145 Twine, cordage, ropes and cables plaited or not abaca (Manila hemp) or of true hemp 5607 30 00 ex 5607 90 00 146A Binder or baler twine for agricultural machines, of sisal or other fibres of the Agave family ex 5607 21 00 146B Twine, cordage, ropes and cables of sisal or other fibres of the Agave family, other than the products of category 146 A ex 5607 21 00 5607 29 10 5607 29 90 146C Twine, cordage, ropes and cables, whether of not plaited or braided, of jute or of other textile bast fibres of heading No 5303 5607 10 00 147 Silk waste (including cocoons unsuitable for reeling), yarn waste and garnetted stock, other than not carded or combed 5003 90 00 148A Yarn of jute or of other textile bast fibres of heading No 5303 5307 10 10 5307 10 90 5307 20 00 148B Coir yarn 5308 10 00 149 Woven fabrics of jute or of other textile bast fibres of a width of more than 150 cm 5310 10 90 ex 5310 90 00 150 Woven fabrics of jute or of other textile bast fibres of a width of more than 150 cm 5310 10 10 ex 5310 90 00 Sacks and bags, of a kind used for the packing of goods, of jute or of other textile bast fibres, other than used 5905 00 50 6305 10 90 151A Floor coverings of coconut fibres (coir) 5702 20 00 151B Carpets and other textile floor coverings, of jute or of other textile bast fibres, other than tufted or flocked ex 5702 39 90 ex 5702 49 90 ex 5702 59 00 ex 5702 99 00 152 Needle loom felt of jute or of other textile bast fibres not impregnated or coated, other than floor coverings 5602 10 11 153 Used sacks and bags, of a kind used for the packing of goods, of jute or of other textile bast fibres of heading No 5303 6305 10 10 154 Silkworm cocoons suitable for reeling 5001 00 00 Raw silk (not thrown) 5002 00 00 Silk waste (including cocoons unsuitable for reeling), yarn waste and garnetted stock, not carded or combed 5003 10 00 Wool not carded or combed 5101 11 00 5101 19 00 5101 21 00 5101 29 00 5101 30 00 Fine or coarse animal hair, not carded or combed 5102 10 10 5102 10 30 5102 10 50 5102 10 90 5102 20 00 Waste of wool or of fine or coarse animal hair, including yarn waste but excluding garnetted stock 5103 10 10 5103 10 90 5103 20 10 5103 20 91 5103 20 99 5103 30 00 Garnetted stock of wool or fine or coarse animal hair 5104 00 00 Flax, raw or processed but not spun: flax tow and waste (including yarn waste and garnetted stock) 5301 10 00 5301 21 00 5301 29 00 5301 30 10 5301 30 90 Ramie and other vegetable textile fibres raw or processed but not spun: tow, noils and waste, other than coir and abaca of heading No 5304 5305 91 00 5305 99 00 Cotton, not carded or combed 5201 00 10 5201 00 90 Cotton waste (including yarn waste and garnetted stock) 5202 10 00 5202 91 00 5202 99 00 True hemp (Cannabis sativa L.), raw or processed but not spun: tow and waste of true hemp (including yarn waste and garnetted stock) 5302 10 00 5302 90 00 Abaca (Manila hemp or Musa textilis Nee), raw or processed but not spun: tow, noils and waste of abaca (including yarn waste and garnetted stock) 5305 21 00 5305 29 00 Jute and other textile bast fibres (excluding flax, true hemp and ramie), raw or processed but not spun: tow and waste of true hemp (including yarn waste and garnetted stock) 5303 10 00 5303 90 00 Other vegetable textile fibres, raw or processed but not spun: tow, noils and waste of such fibres (including yarn waste and garnetted stock) 5304 10 00 5304 90 00 5305 11 00 5305 19 00 5305 91 00 5305 99 00 156 Blouses and pullovers knitted or crocheted of silk or silk waste for women and girls 6106 90 30 ex 6110 90 90 157 Garments, knitted or crocheted, other than those of categories 1 to 123 and of category 156 6101 90 10 6101 90 90 6102 90 10 6102 90 90 ex 6103 39 00 6103 49 99 ex 6104 19 00 ex 6104 29 00 ex 6104 39 00 6104 49 00 6104 69 99 6105 90 90 6106 90 50 6106 90 90 ex 6107 99 00 6108 99 90 6109 90 90 6110 90 10 ex 6110 90 90 ex 6111 90 00 6114 90 00 159 Dresses, blouses and shirt-blouses, not knitted or crocheted, of silk or silk waste 6204 49 10 6206 10 00 Shawls, scarves, mufflers, mantillas, veils and the like, not knitted or crocheted, of silk or silk waste 6214 10 00 Ties, bow ties and cravats of silk or silk waste 6215 10 00 160 Handkerchiefs of silk or silk waste 6213 10 00 161 Garments, not knitted or crocheted, other than those of categories 1 to 123 and category 159 6201 19 00 6201 99 00 6202 19 00 6202 99 00 6203 19 90 6203 29 90 6203 39 90 6203 49 90 6204 19 90 6204 29 90 6204 39 90 6204 49 90 6204 59 90 6204 69 90 6205 90 10 6205 90 90 6206 90 10 6206 90 90 ex 6211 20 00 6211 39 00 6211 49 00 ANNEX B ANNEX II QUANTITATIVE LIMITS REFERRED TO IN ARTICLE 3(1) Descriptions of the goods covered by the categories referred to in this Annex are given in Annex I Category Unit Quantitative limits 1998 1999 2000 4 1 000 pieces 6 600 6 798 7 002 5 1 000 pieces 2 555 2 632 2 711 6 1 000 pieces 4 175 4 300 4 429 7 1 000 pieces 2 200 2 266 2 334 8 1 000 pieces 9 600 9 888 10 185 9 tonnes 847 868 890 10 1 000 pairs 4 596 4 826 5 067 12 1 000 pairs 2 750 2 805 2 861 13 1 000 pieces 7 750 7 983 8 222 14 1 000 pieces 400 414 428 15 1 000 pieces 300 315 331 18 tonnes 810 834 859 20 tonnes 215 221 227 21 1 000 pieces 14 300 15 015 15 766 26 1 000 pieces 750 773 796 28 1 000 pieces 3 250 3 348 3 448 29 1 000 pieces 250 258 265 31 1 000 pieces 2 700 2 781 2 864 35 tonnes 500 525 551 39 tonnes 205 211 217 41 tonnes 620 648 677 68 tonnes 300 311 321 73 1 000 pieces 535 562 590 76 tonnes 940 987 1 036 78 tonnes 660 680 700 83 tonnes 200 206 212 97 tonnes 100 104 107 118 tonnes 80 82 85 161 tonnes 206 212 219 ANNEX C ANNEX IV PRODUCTS NOT SUBJECT TO QUANTITATIVE LIMITS, BUT SUBJECT TO THE DOUBLE-CHECKING SYSTEM REFERRED TO IN ARTICLE 3(6) OF THE AGREEMENT Descriptions of the goods covered by the categories referred to in this Annex are given in Annex I to the Agreement. Categories 1, 2, 3, 16, 17, 19, 22, 23, 24, 27, 32, 33, 36, 37, 90, 115, 117, 136, 156, 157, 159, 160. ANNEX D Annex to protocol B QUANTITATIVE LIMITS APPLICABLE TO ECONOMIC OUTWARD PROCESSING TRAFFIC Descriptions of the goods covered by the categories referred to in this Annex are given in Annex I Category Unit Quantitative limits 1998 1999 2000 4 1 000 pieces 707 749 794 5 1 000 pieces 539 571 605 6 1 000 pieces 504 534 566 7 1 000 pieces 944 1 000 1 060 8 1 000 pieces 2 186 2 318 2 457 12 1 000 pairs 2 312 2 405 2 501 13 1 000 pieces 680 721 764 15 1 000 pieces 204 224 247 18 tonnes 255 270 286 21 1 000 pieces 1 380 1 518 1 669 26 1 000 pieces 138 146 155 31 1 000 pieces 1 243 1 318 1 397 68 tonnes 102 110 117 76 tonnes 328 361 397 78 tonnes 246 261 276 ANNEX E PROTOCOL C The annual growth rate for the quantitative limits introduced pursuant to Article 10 of the Agreement shall be determined as follows: For products in categories falling within Groups I, II, III, IV or V, the growth rate shall be fixed by agreement between the Parties in accordance with the consultation procedure established in Article 17 of the Agreement. ANNEX F ANNEX I TEXTILE PRODUCTS REFERRED TO IN PARAGRAPH 3 Description HS 4 or 6 digits FIBRES Synthetic filament 5402 10, 20, 31, 33, 39, 41, 42, 43, 49, 51, 52, 59, 61, 62, 69 Artificial filament 5403 10, 20, 31, 33, 39, 41, 42, 43, 49 YARNS Combed wool yarns 5107 10, 20 Cotton sewing threads 5204 11, 19, 20 Cotton yarn > 85 % cotton 5205 12, 13, 22, 23, 32, 42 Filament sewing threads, nprs 5401 10, 20 Filament sewing threads, prs 5406 10, 20 Man-made staple fibre sewing thread 5508 10, 20 Yarn synthetic staple fibre, nprs, mixed with wool 5509 31, 32, 52, 61, 91 FABRICS Wool fabrics Woven fabrics of carded wool 5111 11, 19, 20, 30, 90 Woven fabrics of combed wool 5112 11, 19, 20, 30, 90 Cotton fabrics > 85 % < 200 g/m2, dyed 5208 31, 32, 33, 39 > 85 % < 200 g/m2, yarn dyed 5208 41, 42,43, 49 > 85 % < 200 g/m2, printed 5208 51, 52, 53, 59 Woven fabrics > 85 % cotton >200 g/m2  dyed 5209 31, 32, 39 Woven fabrics > 85 % cotton > 200 g/m2  yarn dyed 5209 41, 43 Denim fabric > 85 % cotton 5209 42 Jacquard fabrics > 85 % cotton 5209 49 Woven fabrics > 85 % cotton >200 g/m2  printed 5209 51, 52, 59 Woven fabrics < 85 % cotton < 200 g/m2  printed 5210 51, 52, 59 Denim fabric < 85 % cotton 5211 42 Jacquard fabrics < 85 % cotton 5211 49 > 85 % > 200 g/m2, printed 5211 51, 52, 59 Other < 200 g/m2, dyed, yarn dyed, printed 5212 13, 14, 15 Other > 200 g/m2, dyed, yarn dyed, printed 5212 23, 24, 25 Woven fabrics of synthetic filament, dyed, yarn dyed, printed Woven fabrics obtained from strip or the like 5407 20 > 85 % nylon filament, printed 5407 44 Other > 85 % textured polyester, dyed 5407 52 Other > 85 % textured polyester, printed 5407 54 > 85 % non-textured, yarn dyed, printed 5407 60 Other > 85 % synthetic filament printed 5407 74 < 85 % synthetic filament, mix cotton printed 5407 84 Other < 85 % synthetic filament, printed 5407 94 Woven fabrics of artificial filament, dyed, yarn dyed, printed > 85 % artificial filament, printed 5408 24 Other artificial filament fabrics, printed 5408 34 Woven fabrics > 85 % synthetic staple fibre, printed Woven fabrics > 85 % synthetic staple fibre, printed 5512 19, 29, 99 Woven fabrics < 85 % synthetic staple fibre, printed and or mixed cotton < 170 g/m2 Polyester/cotton fabric, yarn dyed 5513 31, 32, 33, 39 Polyester/cotton fabric, printed 5513 41, 42, 43, 49 Woven fabrics < 85 % synthetic staple fibre, printed and or mixed cotton > 170 g/m2 Polyester/cotton fabric, dyed 5514 19, 21, 22, 23, 29 Polyester/cotton, fabric, printed 5514 41, 42, 43, 49 Other woven fabrics of synthetic staple fibres Polyester/viscose, printed 5515 11 Polyester staple/man-made filam, printed 5515 12 Polyester/wool 5515 13 Polyester/other, printed 5515 19 Acrylic/man-made filam, printed 5515 21 Acrylic/wool 5515 22 Acrylic/other, printed 5515 29 Other/man-made filam, printed 5515 91 Other/wool 5515 92 Other/other printed 5515 99 Artificial discontinuous fibre fabric Artificial discontinuous fibre fabric  unbleached or bleached 5516 11 Artificial discontinuous fibre fabric  printed 5516 14, 24, 34, 44, 94 Special fabrics, special textile products Non-woven 5603 Synthetic twine and ropes 5607 21, 29, 41, 49, 50, 90 Knotted netting of twine 5608 11, 19 Warp pile fabric, cut 5801 25, 35 Tyre cord fabrics, polyester 5902 10, 20, 90 Textile fabrics impregnated 5903 Linoleum, other floor covering 5904 Wall-covering 5905 Rubberised textile fabric 5906 Other textile fabrics impregnated 5907 Textile hose-piping 5909 Transmission, conveyor belts 5910 Textile for technical uses 5911 90 Knitted fabrics Other knitted fabrics < 30 cm + 5 % elastom. 6002 10 Other knitted fabrics > 30 cm + 5 % elastom. 6002 30 Other warp knitted fabrics, cotton 6002 42, 92, 99 Other warp knitted fabrics, synthetic 6002 43, 93, 99 MADE-UP Woven carpets of wool and man-made fibres 5702 31, 32, 39, 41, 42, 49, 51, 52, 59, 91, 92, 99 Tufted carpets 5703 10, 20, 30, 90 Carpets of felt 5704 10, 90 Other carpets 5705 Blankets 6301 20, 30, 40, 90 Bed linen, knitted, printed cotton or man-made fibres 6302 10, 21, 22 Bed linen, nesol, cotton and flax or man-made fibres 6302 31, 32, 39 Table linen, cotton, flax or man-made fibres 6302 51, 52, 53, 59 Toilet linen and kitchen linen or cotton fabric 6302 60 Other linen, cotton 6302 91, 92 Curtains, blinds 6303 19, 91 Other curtains, blinds 6303 11, 12, 92, 99 Other furnishing articles 6304 19, 91, 92, 93, 99 Sacks and bags obtained from strips or the like 6305 31, 32, 33 GARMENTS Men's overcoats 6101 20, 30 Women's overcoats 6102 20, 30 Men's suits, knitted 6103 11, 12, 19, 32, 33 Men's trousers, knitted 6103 41, 42, 43, 49 Women's suits, knitted 6104 11, 12, 13, 19 Women's ensembles, knitted 6104 21, 22, 23, 29 Women's jackets, knitted 6104 31, 32, 33, 39 Women's dresses, knitted 6104 41, 42, 43, 44, 49 Women's skirts, knitted 6104 51, 52, 53, 59 Women's trousers, knitted 6104 61, 62, 63, 69 Men's shirts, knitted 6105 10, 20, 90 Women's blouses, shirts, knitted 6106 10, 20, 30, 40, 90 Men's underwear 6107 11, 12, 21, 91 Women's petticoat, nightdresses 6108 11, 19, 21, 22, 31, 91, 92 T-shirts 6109 10, 90 Jerseys, pullovers, cardigans 6110 10, 20, 30, 90 Babywear 6111 10, 20, 30, 90 Tracksuits 6112 11, 12 Panty hose, tights, < 67 dtes 6115 11, 12, 19, 41 Women's knee-length hosiery and other stockings 6115 20, 91, 92, 93, 99 Shawls, scarves, mufflers 6117 10 Ties, bow ties 6117 20 Men's overcoats 6201 11, 12, 13, 19 Men's anoraks, wind-cheaters 6201 91, 92, 93, 99 Women's overcoats 6202 11, 12, 13, 19, 31, 32, 36, 39, 91, 92, 93, 99 Men's suits 6203 11, 12, 19 Men's ensembles 6203 21, 22, 23, 29 Men's other jackets 6203 31, 32, 33, 39 Men's trousers 6203 41, 42, 43, 49 Women's suits 6204 11, 12, 13, 19 Women's ensembles 6204 21, 22, 23, 29 Women's jackets 6204 31, 32, 33, 39 Women's dresses, wool 6204 41 Women's dresses, cotton 6204 42 Women's dresses, synthetic 6204 43 Women's dresses, artificial 6204 44 Women's dresses, other 6204 49 Women's skirts 6204 51, 52, 53, 59 Women's trousers 6204 61, 62, 63, 69 Men's shirts 6205 10, 20, 30, 90 Women's shirts 6206 10, 20, 30, 40, 90 Men's slips 6207 11, 19 Men's pyjamas 6207 21, 22, 29, 91, 92 Women's petticoats 6208 11, 19 Women's pyjamas 6208 21, 22, 29, 91, 92 Babywear of wool and cotton 6209 10, 20 Babywear and clothing accessories of synthetic fibers 6209 30 Special garments cotton 6210 10, 20, 30, 40, 50 Tracksuits 6211 11, 12, 20, 32, 33, 39, 41, 42, 43, 49 Lingerie 6212 10, 20, 30, 90 Shawls, scarves, mufflers 6214 all HS 6 digit lines Ties, bow ties and cravats 6215 all HS 6 digit lines ANNEX G AGREED MINUTE In the implementation of Article 3(1) of the Agreement, the Government of Vietnam shall follow a quota allocation policy which avoids discrimination against companies fully or partially owned by Community investors operating in Vietnam. In order to increase transparency of the quota allocation policy, the Government of Vietnam will provide the Commission with the texts of all relevant regulations and general administrative acts as promptly as they have been adopted. The Vietnamese Government also undertakes to provide the Commission with statistics regarding quota allocation. The parties will decide upon content and format of such information. At the request of either Party, consultation may be held on specific matters related to quota allocation. For the Government of the Socialist Republic of Vietnam For the Council of the European Union ANNEX H AGREED MINUTE The two Parties agree that, in order to facilitate the implementation of the provisions of Article 3(3) and (4) with regard to the Agreement year 1998, and as a transitional measure. Vietnam shall continue to reserve, as a priority, 30 % of its quantitative limits for firms belonging to the Community textile industry for a period of four months beginning on 1 January 1998, on the basis of lists provided by the Community before 30 November 1997. For the subsequent Agreement years, the time limits set out by the present Agreement shall apply. For the Government of the Socialist Republic of Vietnam For the Council of the European Union ANNEX J AGREED MINUTE The Vietnamese delegation provided information on the regime applicable to industrial foreign investments. In this regard, it was noted that foreign investment licensing arrangements normally include export performance requirements. The delegation of Vietnam confirmed that companies fully or partially owned by Community investors operating in Vietnam are entitled to sell the portion of their production not bound to export on the domestic market without administrative restrictions or special taxation. For the Government of the Socialist Republic of Vietnam For the Council of the European Union ANNEX K AGREED MINUTE The two Parties agree on the establishment of an electronic system for verifying licences in the industrial sector through a computer link between the Ministry of Trade of Vietnam and the European Commission. This system will enable the exchange of data on export licences and import authorisations issued under the provisions of the Agreement. The technical specifications for data exchange will be agreed upon by both Parties through consultations, which will be held by January 1998. For the Government of the Socialist Republic of Vietnam For the Council of the European Union ANNEX L AGREED MINUTE The two Parties reviewed the state of implementation of the Protocol of Understanding concerning access to the Vietnamese market for products of the textile and clothing sector originating in the European Community attached to the agreement initialled on 1 August 1995. In particular, the Community delegation noted that the competent authorities of Vietnam had established a tariff reduction schedule pursuant to paragraph 4 of the said Protocol of Understanding with regard to the priority products listed in Annex II to the Protocol and that tariff reductions according to the schedule had been implemented for 1996 and 1997. The delegation of Vietnam informed the Community delegation that a decision on tariff reductions for the years 1998, 1999, 2000 and 2001 had been taken on 5 November 1997 and confirmed that the progressive and irrevocable tariff reduction schedule will proceed as provided by the said Protocol. For the Government of the Socialist Republic of Vietnam For the Council of the European Union ANNEX M AGREED MINUTE The two Parties agree that they will hold consultations in order to establish quantitative limits for categories 1, 2 and 3 in case imports into the Community of products pertaining to such categories originating in Vietnam should reach 1 500 tonnes, 2 000 tonnes, 1 000 tonnes respectively, in any Agreement year. Such consultations will be held within thirty days from the Community request. For the Government of the Socialist Republic of Vietnam For the Council of the European Union